Exhibit 10.1

 

EXECUTION COPY

 

MEMBERSHIP INTEREST PURCHASE AND CONTRIBUTION AGREEMENT

 

--------------------------------------------------------------------------------

 

By and Among

 

MR. STANLEY C. GALE,

 

SCG HOLDING CORP.,

 

MACK-CALI REALTY ACQUISITION CORP.,

 

and

 

MACK-CALI REALTY L.P.

 

--------------------------------------------------------------------------------

 

Dated as of March 7, 2006

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS

 

1

Section 1.01.

Certain Defined Terms

 

1

Section 1.02.

Definitions

 

5

Section 1.03.

Interpretation and Rules of Construction

 

8

 

 

 

 

ARTICLE II PURCHASE AND SALE

 

9

Section 2.01.

Contribution, Purchase and Sale of the Membership Interests

 

9

Section 2.02.

Purchase Price

 

9

Section 2.03.

Closing

 

9

Section 2.04.

Closing Deliveries by the Sellers

 

10

Section 2.05.

Closing Deliveries by the Purchaser

 

11

Section 2.06.

Post-Closing Adjustment of Purchase Price

 

12

 

 

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE SELLERS

 

14

Section 3.01.

Organization, Authority and Qualification of the Sellers; Companies

 

14

Section 3.02.

Subsidiaries

 

15

Section 3.03.

Ownership of the Membership Interests and Subsidiaries

 

15

Section 3.04.

No Conflict

 

16

Section 3.05.

Governmental Consents and Approvals

 

17

Section 3.06.

Financial Information

 

17

Section 3.07.

Absence of Undisclosed Liabilities

 

17

Section 3.08.

Conduct in the Ordinary Course

 

17

Section 3.09.

Litigation

 

17

Section 3.10.

Compliance with Laws

 

18

Section 3.11.

Environmental Matters

 

18

Section 3.12.

Intellectual Property

 

18

Section 3.13.

Owned and Leased Real Property

 

19

Section 3.14.

Employee Benefit Matters

 

19

Section 3.15.

Taxes

 

21

Section 3.16.

Contracts

 

22

Section 3.17.

Securities Matters

 

23

Section 3.18.

Brokers

 

25

Section 3.19.

Labor Matters

 

25

Section 3.20.

Organization Documents

 

25

Section 3.21.

Insurance

 

26

Section 3.22.

Accounts Receivable

 

26

Section 3.23.

Disclosure

 

26

Section 3.24.

Bank Accounts

 

26

Section 3.25.

Assets

 

27

Section 3.26.

OFAC

 

27

 

i

--------------------------------------------------------------------------------


 

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE PURCHASER AND MCRLP

 

28

Section 4.01.

Organization and Authority of MCRLP and the Purchaser

 

28

Section 4.02.

Certificate of Incorporation and By-Laws

 

29

Section 4.03.

Capitalization

 

29

Section 4.04.

No Conflict

 

30

Section 4.05.

Governmental Consents and Approvals

 

30

Section 4.06.

SEC Filings

 

30

Section 4.07.

Form S-3 Eligibility

 

31

Section 4.08.

Litigation

 

31

Section 4.09.

Brokers

 

31

Section 4.10.

Independent Investigation; Representations

 

31

 

 

 

 

ARTICLE V ADDITIONAL AGREEMENTS

 

32

Section 5.01.

Conduct of Business Prior to the Closing

 

32

Section 5.02.

Access to Information

 

33

Section 5.03.

Confidentiality

 

34

Section 5.04.

Regulatory and Other Authorizations; Notices and Consents

 

35

Section 5.05.

Non-Competition; Non-Solicitation

 

35

Section 5.06.

Property Management Retention

 

36

Section 5.07.

Office Leases

 

36

Section 5.08.

Right of First Offer

 

37

Section 5.09.

Use of the Gale Name

 

37

Section 5.10.

Stanley C. Gale

 

37

Section 5.11.

Excluded Assets

 

38

Section 5.12.

Registration Rights

 

39

Section 5.13.

Notifications; Update of Disclosure Schedule

 

40

Section 5.14.

Further Action

 

40

Section 5.15.

Conveyance Taxes

 

40

Section 5.16.

Insurance

 

41

Section 5.17.

Transfer Restrictions

 

41

Section 5.18.

Transition Services

 

41

Section 5.19.

Economic Benefits of Assignment

 

41

Section 5.20.

Delivery of 2004 Pro Forma Financial Statements.

 

42

Section 5.21.

Preparation of Audited Financials

 

42

Section 5.22.

Non-Portfolio Real Property Interests.

 

42

Section 5.23.

REIT Issues

 

42

Section 5.24.

Tax Matters

 

43

 

 

 

 

ARTICLE VI EMPLOYEE MATTERS

 

45

Section 6.01.

Employee Benefits

 

45

Section 6.02.

Former AT&T Employee Severance Obligations

 

45

 

 

 

 

ARTICLE VII CONDITIONS TO CLOSING

 

46

Section 7.01.

Conditions to Obligations of the Sellers

 

46

Section 7.02.

Conditions to Obligations of the Purchaser

 

47

 

ii

--------------------------------------------------------------------------------


 

ARTICLE VIII INDEMNIFICATION

 

48

 

Section 8.01.

Survival of Representations and Warranties

 

48

 

Section 8.02.

Indemnification by the Sellers

 

48

 

Section 8.03.

Indemnification by the Purchaser

 

48

 

Section 8.04.

Limits on Indemnification

 

49

 

Section 8.05.

Notice of Loss; Third Party Claims

 

49

 

Section 8.06.

Remedies

 

50

 

 

 

 

 

 

ARTICLE IX TERMINATION, AMENDMENT AND WAIVER

 

51

 

Section 9.01.

Termination

 

51

 

Section 9.02.

Effect of Termination

 

52

 

 

 

 

 

 

ARTICLE X GENERAL PROVISIONS

 

52

 

Section 10.01.

Expenses

 

52

 

Section 10.02.

Notices

 

52

 

Section 10.03.

Public Announcements; Confidentiality

 

54

 

Section 10.04.

Severability

 

54

 

Section 10.05.

Entire Agreement

 

54

 

Section 10.06.

Assignment

 

54

 

Section 10.07.

Amendment

 

55

 

Section 10.08.

Waiver

 

55

 

Section 10.09.

No Third Party Beneficiaries

 

55

 

Section 10.10.

Currency

 

55

 

Section 10.11.

Governing Law

 

55

 

Section 10.12.

Waiver of Jury Trial

 

56

 

Section 10.13.

Counterparts

 

56

 

Section 10.14.

Cooperation

 

56

 

 

EXHIBITS AND SCHEDULES

 

Exhibit A                AT&T Agreement

 

Exhibit B                Payments to the Sellers

 

Exhibit C                Form of O.P. Unit Certificate

 

Exhibit D                Earnout

 

Exhibit E                 Form of Assignment of Membership Interests

 

Exhibit F                 Stanley C. Gale Advisor Terms and Conditions

 

Exhibit G                Certificate of Non-Foreign Status

 

Exhibit H                Non-Porfolio Real Property Interests

 

Sellers Disclosure Schedules

 

iii

--------------------------------------------------------------------------------


 

MEMBERSHIP INTEREST PURCHASE AND CONTRIBUTION AGREEMENT (this “Agreement”),
dated as of March 7, 2006, by and among Mr. Stanley C. Gale (“SG”), SCG Holding
Corp., a Delaware corporation (“SCG” and together with SG, the “Sellers”),
Mack-Cali Realty Acquisition Corp., a Delaware corporation, or its designee (the
“Purchaser”), and Mack-Cali Realty, L.P., a Delaware limited partnership
(“MCRLP”).

 

WHEREAS, the Sellers own (i) all of the issued and outstanding membership
interests or other ownership or beneficial interests (the “Gale Services
Membership Interests”) of The Gale Services Company, L.L.C., a Delaware limited
liability company (“Gale Services”) and (ii) all of the issued and outstanding
membership interests or other ownership or beneficial interests (the “Gale
Construction Membership Interests,” and together with the Gale Services
Membership Interests, the “Membership Interests”) of The Gale Construction
Services Company, L.L.C., a Delaware limited liability company (“Gale
Construction,” and together with Gale Services, the “Companies”);

 

WHEREAS, the Companies are engaged in the Business; and

 

WHEREAS, the Sellers wish to dispose of the Membership Interests, and the
Purchaser wishes to acquire Membership Interests in part as a contribution to
the capital of MCRLP in consideration of the common units of limited partnership
(the “O.P. Units”) in MCRLP, and in part by purchase in consideration for cash.

 

NOW, THEREFORE, in consideration of the promises and the mutual agreements and
covenants hereinafter set forth, and intending to be legally bound, the parties
hereby agree as follows:

 

Article I

 

DEFINITIONS

 

Section 1.01.          Certain Defined Terms.  For purposes of this Agreement:

 

“Action” means any claim, action, suit, arbitration, inquiry, proceeding or
investigation by or before any Governmental Authority.

 

“Affiliate” means, with respect to any specified Person, any other Person that
directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with, such specified Person.

 

“Ancillary Agreements” means the agreements that are set forth on Schedule
1.01(a) attached hereto.

 

“AT&T Agreement” means that certain agreement attached hereto as Exhibit A.

 

“Assets” means all assets and properties of every kind, nature, character and
description (whether real, personal or mixed, whether tangible or intangible and
wherever situated), including the goodwill related thereto, operated, owned or
leased by the Companies and the Subsidiaries, other than the Excluded Assets.

 

--------------------------------------------------------------------------------


 

“Business” means real property management, construction management, facilities
management, leasing and real estate brokerage services and any other service
businesses currently conducted by the Companies and the Subsidiaries related
thereto.

 

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by Law to be closed in The City of New
York.

 

“Code” means the Internal Revenue Code of 1986, as amended through the date
hereof.

 

“Control” (including the terms “controlled by” and “under common control with”),
with respect to the relationship between or among two or more Persons, means the
possession, directly or indirectly or as trustee, personal representative or
executor, of the power to direct or cause the direction of the affairs or
management of a Person, whether through the ownership of voting securities, as
trustee, personal representative or executor, by contract, credit arrangement or
otherwise.

 

“Conveyance Taxes” means sales, use, excise, bulk sales, registration,
documentary, value added, transfer, stamp, stock transfer, real property
transfer, lease or gains and similar Taxes.

 

“Disclosure Schedule” means the Disclosure Schedule attached hereto, dated as of
the date hereof, delivered by the Sellers to the Purchaser in connection with
this Agreement.

 

“Due Diligence Expiration Date” means March 31, 2006.

 

“Encumbrance” means any security interest, pledge, charge, option, right,
hypothecation, mortgage, lien, claim or other encumbrance, other than any
licenses of Intellectual Property.

 

“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, regulation, rule, code, order, consent decree or judgment, in each
case in effect as of the date hereof, relating to pollution or protection of the
environment (including natural resources), or the protection of human health.

 

“Environmental Liability” means any claim, demand, order, suit, obligation,
liability, cost (including the cost of any investigation, testing, compliance or
remedial action), consequential damages, loss or expense (including reasonable
and incurred attorney’s and consultant’s fees and expenses) arising out of,
relating to or resulting from any Environmental Law or environmental, health or
safety matter or condition, including natural resources, and related in any way
to the Business, the Assets, the Membership Interests, the Companies or to this
Agreement or its subject matter, in each case whether arising or incurred
before, at or after the Closing.

 

“Environmental Permits” means any permit, approval, identification number,
license and other authorization required under or issued pursuant to any
applicable Environmental Law.

 

2

--------------------------------------------------------------------------------


 

“Excluded Assets” means (i) Gale International and its subsidiaries (and their
assets and properties), (ii) those assets and properties set forth in Section
1.01(b) of the Disclosure Schedule and (iii) those assets and properties
identified as Excluded Assets pursuant to Section 5.11.

 

“Financial Statements Date” means December 31, 2005.

 

“GAAP” means United States generally accepted accounting principles and
practices in effect for the year ended and as of December 31, 2005.

 

“Gale International” means Gale International L.L.C., a New York limited
liability company.

 

“Governmental Authority” means any foreign, federal, national, supranational,
state, provincial, local or other government, governmental, regulatory or
administrative authority, agency, board, bureau, agency, instrumentality or
commission or any court, tribunal, or judicial or arbitral body.

 

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.

 

“Indemnified Party” means a Purchaser Indemnified Party or a Seller Indemnified
Party, as the case may be.

 

“Indemnifying Party” means the Sellers pursuant to Section 8.02 and MCRLP and
the Purchaser pursuant to Section 8.03, as the case may be.

 

“Intellectual Property” means all (a) patents and patent applications, (b)
registered and unregistered trademarks, service marks, trade names, trade dress
and registered domain names and domain name applications, together with the
goodwill associated exclusively therewith, (c) copyrights, including, without
limitation, copyrights in computer software, databases and websites, and (d)
confidential and proprietary information, including trade secrets, formulae,
inventions and know-how.

 

“IRS” means the Internal Revenue Service of the United States.

 

“Law” means any foreign, federal, national, supranational, state, provincial,
local or similar statute, law, ordinance, regulation, rule, code, order,
requirement or rule of law (including common law) in effect as of the date
hereof.

 

“Leased Real Property” means the Real Property leased or subleased by any of the
Companies or the Subsidiaries, as tenant, together with, to the extent leased or
subleased by the Companies or the Subsidiaries, and all fixtures, systems,
equipment and items of personal property of the Companies or the Subsidiaries
attached or appurtenant thereto used in connection with the operation of the
Business.

 

“Liabilities” means any and all debts, liabilities and obligations, whether
accrued or fixed, absolute or contingent, matured or unmatured or determined or
determinable, including

 

3

--------------------------------------------------------------------------------


 

those arising under any Law, Action or Governmental Order and those arising
under any contract, agreement, arrangement, commitment or other undertaking.

 

“Material Adverse Effect” means any circumstance, change in or effect on the
Companies or the Subsidiaries that is materially adverse to the results of
operations or the financial condition of the Companies and the Subsidiaries,
taken as a whole; provided, however, that none of the following, either alone or
in combination, shall be considered in determining whether there has been a
“Material Adverse Effect”: (a) events, circumstances, changes or effects that
generally affect the industries in which the Companies and the Subsidiaries
operate (including legal and regulatory changes), (b) general economic or
political conditions or events, circumstances, changes or effects affecting the
securities markets generally, (c) changes arising from the consummation of the
transactions contemplated by, or the announcement of the execution of, this
Agreement or the transactions contemplated thereby, including (i) any actions of
competitors; or (ii) any delays or cancellations of orders for services, (d) any
reduction in the price of services offered by the Companies or the Subsidiaries
in response to the reduction in price of comparable services offered by a
competitor, (e) any circumstance, change or effect that results from any action
taken pursuant to or in accordance with this Agreement or at the request of
MCRLP or the Purchaser, and (f) changes caused by a material worsening of
current conditions caused by acts of terrorism or war (whether or not declared)
occurring after the date hereof.

 

“MCRC” means Mack-Cali Realty Corporation, a Maryland corporation and the
general partner of MCRLP.

 

 “Permitted Encumbrances” means (a)  statutory liens for current Taxes not yet
due or delinquent (or which may be paid without interest or penalties) or the
validity or amount of which is being contested in good faith by appropriate
proceedings, (b)  mechanics’, carriers’, workers’, repairers’ and other similar
liens arising or incurred in the ordinary course of business relating to
obligations as to which there is no default on the part of the Companies or any
Subsidiary or the validity or amount of which is being contested in good faith
by appropriate proceedings, or pledges, deposits or other liens securing the
performance of bids, trade contracts, leases or statutory obligations (including
workers’ compensation, unemployment insurance or other social security
legislation), and (c) all Encumbrances that would not, in the aggregate, be
material.

 

“Person” means any individual, partnership, firm, corporation, limited liability
company, joint venture, limited public company, limited liability partnership,
association, trust, unincorporated organization or other entity, as well as any
syndicate or group that would be deemed to be a person under Section 13(d)(3) of
the Securities Exchange Act.

 

“Purchase Price Bank Account” means a bank account in the United States to be
designated by the Sellers, in a written notice to the Purchaser at least five
(5) Business Days before the Closing.

 

“Real Property” means all land, buildings, improvements and fixtures erected
thereon and all appurtenances related thereto.

 

4

--------------------------------------------------------------------------------


 

“SEC” means the United States Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Sellers’ Knowledge” or “Knowledge of the Sellers” (or similar terms used in
this Agreement) means the knowledge of SG, Mark Yeager, Ronald Gentile, Steven
Cusma, Ian Marlow and Thomas Walsh as of the date of this Agreement (or, with
respect to a certificate delivered pursuant to this Agreement, as of the date of
delivery of such certificate) without any implication of verification or
investigation concerning such knowledge.

 

“Subsidiaries” means the subsidiaries of the Companies listed in Section 1.01(c)
of the Disclosure Schedule, which Subsidiaries are not Excluded Assets.

 

“Tax” or “Taxes” mean all federal, state, county, local, foreign and other taxes
of any kind whatsoever (including, without limitation, income, profits, premium,
estimated, excise, sales, use, occupancy, gross receipts, franchise, ad valorem,
severance, capital levy, production, transfer, license, stamp, environmental,
withholding, employment, unemployment compensation, payroll related and property
taxes, import duties and other governmental charges or assessments), whether or
not measured in whole or in part by net income, and including deficiencies,
interest, additions to tax or interest, and penalties with respect thereto, and
including expenses associated with contesting any proposed adjustment related to
any of the foregoing.

 

“Tax Returns” means any and all statements, returns, reports and forms
(including elections, declarations, claims for refund, amendments, schedules,
information returns or attachments thereto) filed or required to be filed with a
Governmental Authority with respect to Taxes.

 

“Working Capital” means (a) cash, cash equivalents, accounts receivable (other
than receivables due from the Sellers or any of their 90% or more owned
Affiliates), vendor rebate receivables, inventory, prepaid expenses, and other
tangible current assets less (b) all liabilities related to accrued but unused
vacation days and all other liabilities (other than accrued but unused sick
days) which would be reflected on a consolidating balance sheet of the Reference
Companies prepared in accordance with GAAP, in each case computed in accordance
with GAAP applied in a manner consistent with the accounting principles,
practices, policies and methodologies as the line items comprising Working
Capital on the 2005 Balance Sheets; provided that such principles, practices,
policies and methodologies are in accordance with GAAP.

 

“Working Capital Target” means $0.0.

 

Section 1.02.          Definitions.  The following terms have the meanings set
forth in the Sections set forth below:

 

5

--------------------------------------------------------------------------------


 

Definition

 

Location

 

 

 

“2004 Financial Statements”

 

3.06

“2004 Pro Forma Financial Statements”

 

5.20

“2005 Balance Sheets”

 

2.06(a)

“2005 Financial Statements”

 

3.06

“2006 Interim Financial Statements”

 

2.04(f)

“Agreement”

 

Preamble

“Allocation”

 

5.24(e)

“Alternative Proposal”

 

5.12

“Anti-Terrorism Laws”

 

3.26(b)

“Benefit Plans”

 

6.01

“Business”

 

Recitals

“Closing”

 

2.03

“Closing Date”

 

2.03

“Closing Cash Payment”

 

2.02(a)

“Closing Net Working Capital”

 

2.06(b)

“Closing O.P. Units”

 

2.02(a)

“Closing Statement of Working Capital”

 

2.06(b)

“COBRA”

 

3.14(h)

“Companies”

 

Recitals

“Company Employees”

 

6.01

“Company Permits”

 

3.10(b)

“Confidential Information”

 

5.03

“Confidentiality Agreement”

 

5.03

“Cut Off Date”

 

5.08(a)

“Designated Person”

 

3.26(b)

“Development Territory”

 

5.05(b)

“Earnout”

 

2.02(c)

“Effectiveness Time”

 

5.12(a)

“ERISA”

 

3.14(a)

“Executive Orders”

 

3.26(a)

“Filing Date”

 

5.12(a)

“Former AT&T Employees”

 

6.02

“Gale Construction”

 

Recitals

“Gale Construction Membership Interests”

 

Recitals

“Gale Intellectual Property”

 

3.12

“Gale Services”

 

Recitals

“Gale Services Membership Interests”

 

Recitals

“MCRLP Preferred Units”

 

4.03(b)

“Indemnification Threshold”

 

8.04(b)

“Independent Accounting Firm”

 

2.06(c)

“IP Licensee”

 

3.12

“IP Owner”

 

3.12

“Licensed Intellectual Property”

 

3.12

 

6

--------------------------------------------------------------------------------


 

Definition

 

Location

 

 

 

“Loss” or “Losses”

 

8.02

“LP Agreement”

 

2.04(l)

“Material Contracts”

 

3.16(a)

“MCRC Common Stock”

 

4.03(a)

“MCRC Preferred Stock”

 

4.03(a)

“MCRLP”

 

Preamble

“Membership Interests”

 

Recitals

“Non-Portfolio Interest”

 

5.22

“Non-Portfolio Real Property Interest Purchase Agreements”

 

5.22

“OFAC”

 

3.26(b)

“OFAC Laws and Regulations”

 

3.26(b)

“O.P. Units”

 

Recitals

“Other Lists”

 

3.26(b)

“Patriot Act”

 

3.26(a)

“Plans”

 

3.14(a)

“Post-Closing Period”

 

5.24(c)

“Post-Closing Straddle Period”

 

5.24(a)

“Pre-Closing Period”

 

5.24(c)

“Pre-Closing Straddle Period”

 

5.24(a)

“Pre-Closing Tax Return”

 

5.24(a)

“Preliminary Statement of Working Capital”

 

2.06(a)

“Pro Rata Portion”

 

2.02(b)

“Proceeding”

 

5.24(b)

“Prohibited Person”

 

3.26(b)

“Purchase Price”

 

2.02(a)

“Purchaser”

 

Preamble

“Purchaser Indemnified Party”

 

8.02

“Purchaser Representatives”

 

5.02(a)

“Real Estate Agreement”

 

2.03

“Reference Companies”

 

2.04(f)

“Registrable Securities”

 

5.12(a)

“Registration Losses”

 

5.12(c)

“Registration Rights Agreement”

 

5.12

“REIT”

 

5.23

“Representatives”

 

5.03

“Restricted Period”

 

5.05(a)

“ROFO Notice”

 

5.08(b)

“ROFO Properties”

 

5.08(a)

“Sanofi Receivable”

 

5.11(b)

“SCG”

 

Preamble

“SDN List”

 

3.26(b)

“SEC Reports”

 

4.06(a)

 

7

--------------------------------------------------------------------------------


 

Definition

 

Location

 

 

 

“SG”

 

Preamble

“Seller” or “Sellers”

 

Preamble

“Sellers’ Representatives”

 

5.24(b)

“Seller Indemnified Party”

 

8.03

“Straddle Period”

 

5.24(a)

“Straddle Returns”

 

5.24(a)

“Tax Claim”

 

5.24(b)

“Territory”

 

5.05(a)

“Terrorism Executive Order”

 

3.26(a)

“Third Party Claim”

 

8.05(b)

“Transfer”

 

3.17(b)

“Transferred Leases”

 

5.07

“WARN”

 

3.14(g)

 

Section 1.03.          Interpretation and Rules of Construction.  In this
Agreement, except to the extent otherwise provided or that the context otherwise
requires:

 

(a)           when a reference is made in this Agreement to an Article, Section,
Exhibit or Schedule, such reference is to an Article or Section of, or an
Exhibit or Schedule to, this Agreement unless otherwise indicated;

 

(b)           the table of contents and headings for this Agreement are for
reference purposes only and do not affect in any way the meaning or
interpretation of this Agreement;

 

(c)           whenever the words “include,” “includes” or “including” are used
in this Agreement, they are deemed to be followed by the words “without
limitation” whether or not they are in fact followed by such word or words of
similar import;

 

(d)           the words “hereof,” “herein” and “hereunder” and words of similar
import, when used in this Agreement, refer to this Agreement as a whole and not
to any particular provision of this Agreement;

 

(e)           all terms defined in this Agreement have the defined meanings when
used in any certificate or other document made or delivered pursuant hereto,
unless otherwise defined therein;

 

(f)            the definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms;

 

(g)           references to a Person are also to its successors and permitted
assigns;

 

(h)           the use of “or” is not intended to be exclusive unless expressly
indicated otherwise;

 

(i)            references to “day” or “days” are to calendar days;

 

8

--------------------------------------------------------------------------------


 

(j)            whenever used herein, the singular number shall include the
plural, the plural shall include the singular, and the use of any gender shall
be applicable to all genders; and

 

(k)           any reference in this Agreement to “writing” or comparable
expressions includes a reference to facsimile transmission or comparable
electronic (including e-mail) means of communication.

 

Article II

 

PURCHASE AND SALE

 

Section 2.01.          Contribution, Purchase and Sale of the Membership
Interests.   Upon the terms and subject to the conditions of this Agreement, at
the Closing, the Sellers shall contribute, sell, assign, transfer and deliver to
the Purchaser all of the Membership Interests, and the Purchaser shall, and
MCRLP shall cause the Purchaser to, accept as a capital contribution and
purchase from the Sellers all of the Membership Interests free and clear of all
Encumbrances (other than such Encumbrances as may be created by actions of MCRLP
or the Purchaser).

 

Section 2.02.          Purchase Price.

 

(a)           Subject to adjustment as set forth in Section 2.06, the purchase
price to be paid in consideration for all of the Membership Interests shall be
(x) an aggregate amount equal to Twenty Two Million Dollars ($22,000,000) (the
“Purchase Price”), which shall consist of (i) Ten Million Dollars ($10,000,000)
in the form of 224,719 O.P. Units (the “Closing O.P. Units”), and (ii) Twelve
Million Dollars ($12,000,000) in cash (the “Closing Cash Payment”) and (y) the
additional purchase consideration contemplated by Section 2.02(c) below.  The
Closing O.P. Units shall be issued in consideration of the contribution of a
portion of the Membership Interests to the capital of MCRLP, and the cash
portion of the Purchase Price shall be paid in consideration of the sale of a
portion of the Membership Interests to Purchaser.

 

(b)           The Purchase Price will be payable ratably to the Sellers in
accordance with their direct or indirect ownership percentage of Gale Services
and Gale Construction immediately prior to the Closing, with each percentage
amount being such Seller’s “Pro Rata Portion”, in each case as specified in
Exhibit B.  The Closing Cash Payment shall be made by wire transfer to the
Purchase Price Bank Account.  O.P. Unit Certificates in the form of Exhibit C
representing the Closing O.P. Units shall be issued by MCRLP to Sellers on the
Closing Date.  The Sellers will subsequently allocate to the accounts of each of
the Sellers their respective Pro Rata Portion of the Closing Cash Payment, if
any, and distribute the O.P. Unit Certificates representing the Closing O.P.
Units to the Sellers as specified in Exhibit B.

 

(c)           As additional consideration for the Membership Interests, the
Purchaser agrees to pay, and MCRLP agrees to cause the Purchaser to pay, an
aggregate amount of up to Eighteen Million Dollars in cash ($18,000,000) (the
“Earnout”), if any, determined in the manner set forth in Exhibit D hereto and
payable at the times set forth therein.  The Purchase Price shall be deemed to
include and be increased by any amounts payable to Sellers pursuant to Exhibit
D.

 

Section 2.03.          Closing.  Upon the terms of this Agreement and subject to
the satisfaction or waiver of the

conditions of this Agreement, the sale and purchase of the

 

9

--------------------------------------------------------------------------------


 

Membership Interests contemplated by this Agreement shall take place at a
Closing to be held at the offices of Greenberg Traurig, LLP, 200 Park Avenue,
New York, New York 10166, not earlier than 10:00 a.m. (New York City time) on
the fifth (5th) Business Day after the satisfaction or waiver of the conditions
to the obligations of the parties hereto set forth in Section 7.01(b) and
Section 7.02(b) or at such other place or at such other time or on such other
date as the Sellers and the Purchaser may mutually agree upon in writing (the
“Closing”).  The date upon which the Closing occurs is referred to as the
“Closing Date.”  Notwithstanding the foregoing, the parties shall cause the
Closing to occur prior to or simultaneously with the consummation of the
transactions contemplated by that certain Contribution and Sale Agreement by and
among Gale SLG NJ LLC, a Delaware limited liability company, Gale SLG Ridgefield
Mezz LLC, a Delaware limited liability company, Gale SLG NJ Mezz LLC, a Delaware
limited liability company, and Mack-Cali Ventures L.L.C. (or its Affiliates)
(the “Real Estate Agreement”), unless the Real Estate Agreement shall have been
terminated prior to the Closing.  In addition, notwithstanding anything to the
contrary contained in this Agreement, if the parties to the Real Estate
Agreement shall consummate the transactions contemplated by the Real Estate
Agreement, unless this Agreement shall have been terminated prior to such
consummation pursuant to the provisions of Article IX, MCRLP and the Purchaser
shall automatically be deemed to have waived any and all conditions specified in
Article VII and any and all rights to termination specified in Article IX and
shall be required to consummate the transactions contemplated hereby as
expeditiously as possible on the day of consummation of the transactions
contemplated by the Real Estate Agreement; provided, however, the Purchaser
shall retain any and all rights it shall otherwise have under this Agreement,
including without limitation the Purchaser’s rights and remedies under Article
VIII.

 

Section 2.04.          Closing Deliveries by the Sellers.  At or prior to the
Closing, the Sellers shall deliver or cause to be delivered to the Purchaser:

 

(a)           a duly executed Assignment of Membership Interests to Purchaser in
the form attached hereto as Exhibit E, and such other instruments or documents
reasonably satisfactory to the Purchaser and executed by the Sellers evidencing
the transfer of the Membership Interests to the Purchaser and admission of the
Purchaser as a member of each of the Companies;

 

(b)           executed counterparts of any Ancillary Agreements as executed by
the Sellers or any of the appropriate Companies, Subsidiaries or subsidiaries of
the Sellers;

 

(c)           a receipt to the Purchaser for the Purchase Price;

 

(d)           a written resignation of each of the managers of the Companies and
each of the Subsidiaries;

 

(e)           a written release and waiver from SG;

 

(f)            preliminary unaudited consolidating pro forma balance sheets and
income statements for each of The Gale Company L.L.C., Gale Global Facility
Services, L.L.C., Gale Services, Gale Construction and The Gale Construction
Company, L.L.C. (collectively, the “Reference Companies”) as of and for the
period from January 1, 2006 to February 28, 2006 (the

 

10

--------------------------------------------------------------------------------


 

“2006 Interim Financial Statements”) (it being understood that any reference in
this Agreement to the Reference Companies shall mean such entities without the
Excluded Assets and after giving effect to the provisions of Section 5.11);

 

(g)           a true and complete copy, certified by a duly authorized officer,
of SCG, of the resolutions duly and validly adopted by the members of the board
of directors of SCG evidencing its authorization of the execution and delivery
of this Agreement and the consummation of the transactions contemplated hereby;

 

(h)           a certificate of a duly authorized officer of SCG certifying the
names and signatures of the officer of SCG authorized to sign this Agreement and
any Ancillary Agreements;

 

(i)            a certificate of the Sellers certifying as to the matters set
forth in Section 7.02(a) as of the Closing Date;

 

(j)            a certificate signed by each Seller, or, if applicable, an
officer or partner of such Seller in the form prescribed by Treasury Regulation
Section 1445-2(b)(2) and annexed hereto as Exhibit G, to the effect that such
Seller is not a “foreign person” as that term is defined in Section 1445(f)(3)
of Code, in order to avoid the imposition of the withholding tax payment
pursuant to Section 1445 of the Code;

 

(k)           control over all organizational documents of the Companies and
Subsidiaries, including, without limitation, limited liability company
agreements, operating agreements, partnership agreements, and management
agreements;

 

(l)            counterpart signature pages to the Second Amended and Restated
Agreement of Limited Partnership of MCRLP (the “LP Agreement”), executed by each
of the Sellers;

 

(m)          control over all books, records, financial statements, general
ledgers, employee benefits plan documents, leases, real property management
agreements, construction management agreements, leasing and real estate
brokerage services agreements, files, statements, Tax Returns, market studies,
plans, specifications, reports, tests and other materials of any kind owned by
or in the possession of any Seller or any of the Companies which are used by any
of the Companies in the conduct or operation of the Business;

 

(n)           good standing certificates from each jurisdiction in which the
Companies and each of the Subsidiaries are organized and such other
jurisdictions in which the Companies and each of the Subsidiaries are qualified
to conduct business and for which Sellers have received good standing
certificates; and

 

(o)           such other documents as may be reasonably required or appropriate
to effectuate the consummation of the transactions contemplated by this
Agreement.

 

Section 2.05.          Closing Deliveries by the Purchaser.  At the Closing, the
Purchaser shall, and MCRLP shall cause the Purchaser to, deliver or cause to be
delivered to the Sellers:

 

11

--------------------------------------------------------------------------------


 

(a)           certificates in the form attached hereto as Exhibit C representing
the Closing O.P. Units allocated among the Sellers as set forth on Exhibit B
hereto;

 

(b)           the Closing Cash Payment by wire transfer in immediately available
funds to the Purchase Price Bank Account by wire transfer in immediately
available funds;

 

(c)           executed counterparts of any Ancillary Agreements as executed by
the Purchaser;

 

(d)           a true and complete copy, certified by a duly authorized officer
of each of MCRLP and the Purchaser, of the resolutions duly and validly adopted
by the board of directors of each of MCRC, as the general partner of MCRLP, and
the Purchaser evidencing its authorization of the execution and delivery of this
Agreement and the Ancillary Agreements to which it is a party and the
consummation of the transactions contemplated hereby and thereby;

 

(e)           a certificate of a duly authorized officer of each of MCRC, as the
general partner of MCRLP, and the Purchaser certifying the names and signatures
of the officer of each of MCRLP and the Purchaser authorized to sign this
Agreement and the Ancillary Agreements and the other documents to be delivered
hereunder and thereunder; and

 

(f)            a certificate of a duly authorized officer of each of MCRC, as
the general partner of MCRLP, and the Purchaser certifying as to the matters set
forth in Section 7.01(a) as of the Closing Date.

 

Section 2.06.          Post-Closing Adjustment of Purchase Price.  The Purchase
Price shall be subject to adjustment after the Closing as specified in this
Section 2.06:

 

(a)           Preliminary Statement of Working Capital.  The Sellers shall
deliver to the Purchaser, five (5) Business Days prior to Closing, an estimated
consolidating statement of Working Capital of the Reference Companies as of the
Closing Date (the “Preliminary Statement of Working Capital”), which shall be
prepared in accordance with the accounting principles, practices, policies and
methodologies of the balance sheets of the Reference Companies included in the
2005 Financial Statements, provided that such principles, practices, policies
and methodologies are in accordance with GAAP (the “2005 Balance Sheets”).  The
Preliminary Closing Statement of Working Capital shall set forth the estimated
Working Capital of the Reference Companies as of the Closing Date, provided,
that the Preliminary Statement of Working Capital and the Closing Statement of
Working Capital shall include a reserve of 1.5% against all receivables included
therein.

 

(b)           Closing Statement of Working Capital.  Within ninety (90) days
following the Closing Date, Purchaser shall deliver to the Sellers an unaudited
consolidating statement of Working Capital of the Reference Companies as of the
Closing Date (the “Closing Statement of Working Capital”) prepared in accordance
with the accounting principles, practices, policies and methodologies of the
2005 Balance Sheets, provided that such principles, practices, policies and
methodologies are in accordance with GAAP.  The Closing Statement of Working
Capital shall set forth the Net Working Capital of the Reference Companies as of
the Closing Date (the “Closing Net Working Capital”), provided, that the
Preliminary Statement of Working Capital

 

12

--------------------------------------------------------------------------------


 

and the Closing Statement of Working Capital shall include a reserve of 1.5%
against all receivables included therein.

 

(c)           Disputes.  (i) Subject to clause (ii) of this Section 2.06(c), the
Closing Statement of Working Capital delivered by the Purchaser to the Sellers
shall be final, binding and conclusive on the parties hereto.

 

(ii)           The Sellers shall have the right to dispute any amounts reflected
on the Closing Statement of Working Capital, but only on the basis that the
amounts reflected on the Closing Statement of Working Capital were not
calculated in accordance with the accounting principles, practices, policies and
methodologies of the 2005 Balance Sheets or were arrived at based on
mathematical or clerical error; provided, however, that the Sellers shall have
notified Purchaser in writing of each disputed item, specifying the estimated
amount thereof in dispute and setting forth, in reasonable detail, the basis for
such dispute, within fifteen (15) Business Days of the delivery of the Closing
Statement of Working Capital to the Sellers.  The Purchaser shall provide to the
Sellers and their designated independent public accountants access to such of
the Company’s records that were delivered to Purchaser prior to or at the
Closing, as well as any other records as may  reasonably be required for the
review of the Closing Statement of Working Capital.  In the event of such a
dispute, the Sellers and the Purchaser and their respective independent public
accountants shall attempt to reconcile their differences, and any resolution by
them as to any disputed amounts shall be final, binding and conclusive on the
parties hereto.  If the Sellers and the Purchaser are unable to reach a
resolution with such effect within thirty (30) days after the receipt of the
Sellers’ written notice of dispute, the Sellers and the Purchaser shall submit
the items remaining in dispute for resolution to KPMG, LLP or another
independent public accounting firm of national reputation mutually acceptable to
Purchaser and Sellers, provided, that neither Purchaser, MCRLP or Sellers have
had a prior relationship with such firm (such accounting firm being referred to
herein as the “Independent Accounting Firm”), which Independent Accounting Firm
shall, within sixty (60) days after such submission, determine and report (in a
written, reasoned manner) to the Sellers and the Purchaser upon such remaining
disputed items, and such report shall be final, binding and conclusive on the
Sellers and the Purchaser.  The fees and disbursements of the Independent
Accounting Firm shall be shared equally between the Sellers, on the one hand,
and the Purchaser, on the other hand.

 

In acting under this Agreement, the Independent Accounting Firm shall be
entitled to the privileges and immunities of arbitrators.

 

(d)           Purchase Price Adjustment.  The Closing Statement of Working
Capital shall be deemed final and binding for the purposes of this Section 2.06
upon the earliest of (i) the failure of the Sellers to notify the Purchaser of a
dispute within fifteen (15) Business Days of the Purchaser’s delivery of the
Closing Statement of Working Capital to the Sellers, (ii) the resolution of all
disputes, pursuant to Section 2.06(c)(ii), by the Sellers and the Purchaser, and
(iii) the resolution of all disputes, pursuant to Section 2.06(c)(ii), by the
Independent Accounting Firm.  Within five (5) Business Days of the Closing
Statement of Working Capital being deemed final and binding, a Purchase Price
adjustment shall be made as follows:

 

(A)          In the event that the Working Capital Target exceeds the Closing
Net Working Capital reflected on the final Closing Statement of Working Capital,

 

13

--------------------------------------------------------------------------------


 

then the Purchase Price shall be adjusted downward in an amount equal to such
excess and the Sellers, jointly and severally, shall pay the amount of such
excess to the Purchaser by wire transfer in immediately available funds; or

 

(B)           In the event that the Closing Net Working Capital reflected on the
final Closing Statement of Working Capital exceeds the Working Capital Target,
then the Purchase Price shall be adjusted upward in an amount equal to such
excess and the Purchaser shall pay the amount of such excess to the Sellers by
wire transfer in immediately available funds.

 

(e)           Interest on Payments.  Any payments required to be made pursuant
to Section 2.06(c) shall bear interest from the date of the Closing through the
date of payment at the prime rate of interest published by Citibank, N.A. (or
any successor thereto) from time to time as its reference prime rate from the
date of the Closing to the date of each payment.

 

Article III
REPRESENTATIONS AND WARRANTIES
OF THE SELLERS

 

Each of the Sellers hereby, jointly and severally, represents and warrants to
the Purchaser, as of the date hereof or, if a representation or warranty is made
as of a specified date, as of such date, as follows (it being expressly
understood and agreed that the Sellers’ representations and warranties,
individually and in their entirety, exclude any representations and warranties
whatsoever relating to the Excluded Assets):

 

Section 3.01.          Organization, Authority and Qualification of the Sellers;
Companies.

 

(a)           SCG (i) is duly organized and validly existing as a corporation in
good standing under the laws of the jurisdiction of its incorporation and (ii)
has all necessary power and authority to enter into this Agreement and the
Ancillary Agreements to which it is a party, to carry out its obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby. The execution and delivery of this Agreement and the Ancillary
Agreements to which it is a party by SCG, the performance of its obligations
hereunder and thereunder and the consummation by SCG of the transactions
contemplated hereby and thereby, have been duly authorized by all requisite
action on the part of SCG and no other action by SCG is necessary to authorize
the transactions contemplated hereby or thereby or to consummate such
transactions.

 

(b)           Each of the Companies (i) is duly organized and validly existing
as a limited liability company and is in good standing under the laws of its
jurisdiction of organization, (ii) has all necessary power and authority to own,
operate or lease the properties and assets owned, operated or leased by such
company and to carry on its business as it has been and is currently conducted
by such company and (iii) is duly licensed or qualified to do business and is in
good standing in each jurisdiction set forth in Section 3.01(b) of the
Disclosure Schedule.  In addition, none of the Companies owes any franchise,
property or other similar entity level taxes in any jurisdiction in which such
Company conducts any business.

 

14

--------------------------------------------------------------------------------


 

(c)           This Agreement has been, and upon its execution and the execution
of the applicable Ancillary Agreements shall be, duly executed and delivered by
each Seller, and (assuming due authorization, execution and delivery by the
other parties thereto) this Agreement constitutes, and upon its execution each
of the applicable Ancillary Agreements shall constitute, a legal, valid and
binding obligation of each Seller, enforceable against such Seller in accordance
with its respective terms.

 

Section 3.02.          Subsidiaries.

 

(a)           Section 1.01(c) of the Disclosure Schedule sets forth a true and
complete list of all Subsidiaries of the Companies (other than the Excluded
Assets), the authorized capital stock or other ownership interests of each
Subsidiary and the holders thereof. Other than the Subsidiaries and the Excluded
Assets, there are no other corporations, partnerships, limited liability
companies, joint ventures, associations or other entities in which the Companies
or any of their Subsidiaries own, of record or beneficially, any direct or
indirect equity or other interest or any right (contingent or otherwise) to
acquire the same.  Other than the Subsidiaries, neither Gale Services, Gale
Construction nor any of their Subsidiaries is a member of (nor is any part of
the Business conducted through) any partnership, joint venture or similar
arrangement nor is Gale Services, Gale Construction nor any of their
Subsidiaries a participant in any partnership, joint venture or similar
arrangement.

 

(b)           Each Subsidiary that is a corporation (i) is duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization, (ii) has all necessary power and authority to own, operate or
lease the properties and assets owned, operated or leased by such Subsidiary and
to carry on its business as it has been and is currently conducted by such
Subsidiary and (iii) is duly licensed or qualified to do business and is in good
standing in each jurisdiction set forth in Section 3.02(b) of the Disclosure
Schedule, except as otherwise indicated thereon.  In addition, no Subsidiary
that is a corporation owes any franchise, property or other similar corporate
level taxes in any jurisdiction in which such Subsidiary conducts any business.

 

(c)           Each Subsidiary that is a partnership or limited liability company
(i) is duly organized, validly existing and in good standing under the laws of
its jurisdiction of organization, (ii) has all necessary power and authority to
own, operate or lease the properties and assets owned, operated or leased by
such Subsidiary and to carry on its business as it has been and is currently
conducted by such Subsidiary and (iii) is duly licensed or qualified to do
business and is in good standing in each jurisdiction set forth in Section
3.02(c) of the Disclosure Schedule, except as otherwise indicated thereon.  In
addition, no Subsidiary that is a partnership or limited liability company owes
any franchise, property or other similar entity level taxes in any jurisdiction
in which such Subsidiary conducts any business.

 

Section 3.03.          Ownership of the Membership Interests and Subsidiaries.

 

(a)           As of the date hereof, the Sellers have good and marketable title
to, and are the lawful record and beneficial owners of, 100% of the Membership
Interests, free and clear of all Encumbrances, and the Membership Interests
represent all of the beneficial, voting, management, contingent, economic
interest and other right, title and interest in and to the Companies.

 

15

--------------------------------------------------------------------------------


 

(b)           With respect to the Membership Interests, there are no (i)
outstanding ownership interests in Gale Services and Gale Construction other
than the Membership Interests owned and held by the Sellers, (ii) securities,
options, warrants, calls, rights, commitments, agreements, arrangements or
undertakings of any kind to which the Sellers or their respective affiliates is
a party or by which any of the foregoing is bound, which obligate the Sellers or
their respective affiliates to issue, create, deliver and/or provide additional
ownership interests in Gale Services and Gale Construction or (iii) arrangements
or undertakings which obligate the Sellers or their respective affiliates to
issue, grant, extend or enter into any security, option, warrant, call, right,
commitment, agreement, arrangement or other undertaking with respect to the
Companies or the Membership Interests.  No person or entity has any voting or
management rights with respect to the Companies other than the Sellers as set
forth in and subject to the Companies’ organizational documents.

 

(c)           Other than as set forth on Section 3.03(c) of the Disclosure
Schedule, the Companies own 100%, free and clear of all Encumbrances, directly
or indirectly, of, and have sole voting and dispositive power with respect to,
all of the ownership interests of each of the Subsidiaries, and there are no (i)
outstanding ownership interests in any Subsidiary other than the ownership
interests owned and held by the Companies, (ii) securities, options, warrants,
calls, rights, commitments, agreements, arrangements or undertakings of any kind
to which the Companies are a party or by which any of the foregoing is bound,
which obligate the Companies to issue, create, deliver and/or provide additional
ownership interests in any Subsidiary or (iii) arrangements or undertakings
which obligate the Companies to issue, grant, extend or enter into any security,
option, warrant, call, right, commitment, agreement, arrangement or other
undertaking with respect to any Subsidiary.  No person or entity has any voting
or management rights with respect to the Subsidiaries other than the Companies
as set forth in and subject to the Subsidiaries’ organizational documents.

 

Section 3.04.          No Conflict.  Assuming that all consents, approvals,
authorizations and other actions described in Section 3.05 have been obtained,
all filings and notifications listed in Section 3.05 of the Disclosure Schedule
have been made and except as may result from any facts or circumstances relating
solely to MCRLP or the Purchaser, the execution, delivery and performance of
this Agreement and the Ancillary Agreements by the Sellers do not and will not
(a) violate, conflict with or result in the breach of the certificate of
incorporation, bylaws, trust or certificate of organization, operating
agreement, shareholder agreement, partnership agreement, or management agreement
(or similar organizational documents) of the Sellers, Gale Services, Gale
Construction or the Subsidiaries, (b) conflict with or violate, in any material
respect, any Law or Governmental Order applicable to the Sellers, Gale Services,
Gale Construction or the Subsidiaries, and (c) except as set forth in Section
3.04 of the Disclosure Schedule, violate, conflict with, result in any breach
of, constitute a default (or event which with the giving of notice or lapse of
time, or both, would become a default) under, require any consent under, or give
others rights of termination, modification, acceleration or cancellation of, any
note, bond, mortgage or indenture, contract, agreement, lease, sublease,
license, permit, franchise or other instrument or arrangement to which any of
the Sellers, the Companies or any Subsidiary is a party, except, in the case of
clause (c), other than with respect to the Material Contracts, for violations,
failures to file, obtain or notify or breaches, conflicts, defaults, or liens
which would not have a Material Adverse Effect.

 

16

--------------------------------------------------------------------------------


 

Section 3.05.          Governmental Consents and Approvals.  Except as set forth
in Section 3.05 of the Disclosure Schedule, the execution, delivery and
performance of this Agreement and the Ancillary Agreements by the Sellers and
the consummation of the transactions contemplated hereby and thereby do not and
will not require any material consent, approval, permit, authorization or other
order of, action by, filing with or notification to, any Governmental Authority,
except as may be necessary as a result of any facts or circumstances relating
solely to MCRLP, the Purchaser or any of their Affiliates.

 

Section 3.06.          Financial Information.  The Sellers have heretofore
furnished the Purchaser with true and complete copies of the audited
consolidating financial statements as of and for the fiscal year ended December
31, 2004 for The Gale Company L.L.C. (the “2004 Financial Statements”).  Section
3.06 of the Disclosure Schedules sets forth preliminary unaudited consolidating
pro forma balance sheets and income statements for each of the Reference
Companies as of and for the fiscal year ended as of December 31, 2005 (the “2005
Financial Statements”).  The 2004 Financial Statements have been prepared in
accordance with GAAP applied on a consistent basis throughout the periods
covered thereby and present fairly, in all material respects, the financial
condition of The Gale Company L.L.C. as of such dates and the results of
operations for The Gale Company L.L.C. as of the dates thereof or the periods
covered thereby.  The 2006 Interim Financial Statements when delivered shall be
prepared in accordance with the books and records of the Reference Companies,
but lack footnotes and other presentation items required under GAAP and are
subject to further review and adjustment.  The 2005 Financial Statements have
been prepared in accordance with GAAP (except that they lack footnotes and other
presentation items required under GAAP) applied on a consistent basis throughout
the periods covered thereby and present fairly, in all material respects, the
financial condition of the Reference Companies as of such dates and the results
of operations for the Reference Companies as of the dates thereof or the periods
covered thereby.

 

Section 3.07.          Absence of Undisclosed Liabilities.  There are no
Liabilities of the Companies and the Subsidiaries of any nature required to be
reflected on a balance sheet prepared in accordance with GAAP or disclosed in a
footnote thereto, other than Liabilities (a) reflected on or reserved against on
the 2005 Financial Statements, (b) set forth in the Disclosure Schedules, (c)
incurred since the Financial Statements Date in the ordinary course of business
consistent with past practices and which would not have a Material Adverse
Effect.

 

Section 3.08.          Conduct in the Ordinary Course.  Since the Financial
Statements Date, except as set forth in Section 3.08 of the Disclosure Schedule,
the Business has been conducted in the ordinary course and there has not
occurred any Material Adverse Effect and none of the Companies or the
Subsidiaries has taken any action (or failed to take any action) that, if taken
after the date hereof, would constitute a violation of Section 5.01.

 

Section 3.09.          Litigation.  Except as set forth in Section 3.09 of the
Disclosure Schedule, as of February 15, 2006 (such Section 3.09 of the
Disclosure Schedule to be updated five (5) Business Days prior to the Closing
Date), there is no Action by or against Gale Services, Gale Construction or the
Subsidiaries or the Business pending before any Governmental Authority, or, to
the Sellers’ Knowledge, threatened.

 

17

--------------------------------------------------------------------------------


 

Section 3.10.          Compliance with Laws.  Except as set forth in Section
3.10 of the Disclosure Schedule and as would not (i) adversely affect the
ability of the Sellers to carry out their obligations under, and to consummate
the transactions contemplated by, this Agreement or (ii) otherwise have a
Material Adverse Effect, each of Gale Services, Gale Construction and the
Subsidiaries has conducted the Business in accordance with all applicable Laws
and Governmental Orders and none of Gale Services, Gale Construction or the
Subsidiaries are in violation of any such Law or Governmental Order.

 

Section 3.11.          Environmental Matters.

 

(a)           Except as disclosed in Section 3.11(a) of the Disclosure Schedule
or as would not have a Material Adverse Effect, (i) each of Gale Services, Gale
Construction and the Subsidiaries are in material compliance with all applicable
Environmental Laws and has obtained and is in material compliance with all
Environmental Permits, (ii) there are no written claims pursuant to any
Environmental Law pending or, to the Sellers’ Knowledge, threatened, against
Gale Services, Gale Construction or the Subsidiaries, and (iii) the Sellers have
provided the Purchaser with copies of any and all (A) environmental reports
submitted to any Governmental Authority, (B) any orders, directives or no
further action letters received from any Governmental Authority relating to any
Environmental Laws, and (C) any environmental assessment or audit reports or
other similar studies or analyses generated within the last three (3) years and
in the possession or control of the Sellers, Gale Services or Gale Construction,
that relate to the Business.

 

(b)           Each of MCRLP and the Purchaser acknowledges that other than the
representations and warranties contained in Section 3.09, (i) the
representations and warranties contained in this Section 3.11 are the only
representations and warranties being made with respect to compliance with or
liability under Environmental Laws or with respect to any environmental, health
or safety matter, including natural resources, related in any way to the
Business, or to this Agreement or its subject matter and (ii) no other
representation contained in this Agreement shall apply to any such matters and
no other representation or warranty, express or implied, is being made with
respect thereto.

 

Section 3.12.          Intellectual Property. Except as would not have a
Material Adverse Effect or as set forth on Section 3.12 of the Disclosure
Schedule (a) the conduct of the Business as currently conducted does not
infringe upon or misappropriate the Intellectual Property rights of any third
party, and no claim has been asserted to the Sellers, the Companies or the
Subsidiaries that the conduct of the Business as currently conducted infringes
upon or may infringe upon or misappropriates the Intellectual Property rights of
any third party; (b) with respect to each item of Intellectual Property owned by
the Companies or the Subsidiaries (each, an “IP Owner”) which is material to the
Business as currently conducted and is identified in Section 3.12 of the
Disclosure Schedule (“Gale Intellectual Property”), the IP Owner is the owner of
the entire right, title and interest in and to such Gale Intellectual Property
and is entitled to use such Gale Intellectual Property in the continued
operation of the Business; (c) with respect to each item of Intellectual
Property licensed to Gale Services, Gale Construction or the Subsidiaries (each,
an “IP Licensee”) that is material to the Business as currently conducted
(“Licensed Intellectual Property”), and is identified in Section 3.12 of the
Disclosure Schedule, the IP Licensee has the right to use such Licensed
Intellectual Property in the continued

 

18

--------------------------------------------------------------------------------


 

operation of the Business in accordance with the terms of the license agreement
governing such Licensed Intellectual Property; (d) the Gale Intellectual
Property is valid and enforceable, and has not been adjudged invalid or
unenforceable in whole or in part; (e) to the Sellers’ Knowledge, no person is
engaging in any activity that infringes upon the Gale Intellectual Property; (f)
to the Sellers’ Knowledge, each license of the Licensed Intellectual Property is
valid and enforceable, is binding on all parties to such license, and is in full
force and effect; (g) Sellers are not in breach of, or default under, any
license of the Licensed Intellectual Property and have not received written
notice of any breach or default thereof; (h) to the Sellers’ Knowledge, no
licensor of any license of the Licensed Intellectual Property is in breach
thereof or default thereunder; and (i) neither the execution of this Agreement
nor the consummation of any transaction shall adversely affect any of Gale
Services, Gale Construction or any Subsidiary’s material rights with respect to
the Gale Intellectual Property or the Licensed Intellectual Property.

 

Section 3.13.          Owned and Leased Real Property.

 

(a)           None of the Companies nor any of the Subsidiaries owns any Real
Property.

 

(b)           Section 3.13(b) of the Disclosure Schedule lists the street
address of each parcel of Leased Real Property and the identity of the lessor,
lessee and current occupant (if different from lessee) of each such parcel of
Leased Real Property.  Except as described in Section 3.13(b) of the Disclosure
Schedule, (i) the Sellers have delivered to the Purchaser true and complete
copies of the leases in effect at the date hereof relating to the Leased Real
Property, (ii) Sellers have received no written notice of a breach or default of
any such lease (which have not been cured), and (iii) there has not been any
sublease or assignment entered into by the Companies or any Subsidiary in
respect of the leases relating to the Leased Real Property.  Other than as set
forth on Section 3.13(b) of the Disclosure Schedule, there has been no breach or
default of any lease identified in Section 3.13(b) of the Disclosure Schedule,
except for such breaches or defaults that would not have a Material Adverse
Effect.

 

Section 3.14.          Employee Benefit Matters.

 

(a)           Section 3.14(a) of the Disclosure Schedule lists (i) all employee
benefit plans (as defined in Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”)) and all bonus, stock option, stock
purchase, restricted stock, incentive, deferred compensation, retiree medical or
life insurance, supplemental retirement, severance or other benefit plans,
programs or arrangements, and all employment, termination, severance or other
contracts or agreements, to which the Companies or the Subsidiaries are a party,
have any liability, contingent or otherwise, have any obligation or which are
maintained, contributed to or sponsored by the Companies or any of the
Subsidiaries for the benefit of any current or former employee, officer or
director of Gale Services, Gale Construction or any of the Subsidiaries, (ii)
each employee benefit plan for which the Companies or any of the Subsidiaries
could incur liability under Section 4069 of ERISA in the event such plan has
been or were to be terminated, (iii) any plan in respect of which the Companies
or any of the Subsidiaries could incur liability under Section 4212(c) of ERISA
and (iv) any contracts, arrangements or understandings between the Companies,
any of the Subsidiaries and any of their employees (collectively, the “Plans”).

 

19

--------------------------------------------------------------------------------


 

The Sellers have made available to the Purchaser a true and complete copy of
each Plan and all amendments, summary plan descriptions, and each summary of
material modifications and the most recent IRS determination letter relating
thereto.  Neither the Companies nor the Subsidiaries have taken action, or have
any express or implied commitment to take action (i) to create, or incur any
material liability with respect to or cause to exist any other material employee
benefit plan, program or arrangements (ii) to enter into any material contract
or agreement to provide compensation or benefits to any officer or director, or
(iii) to modify, change or terminate any Plan in any material respect, other
than with respect to a modification, change or termination required by ERISA or
the Code.

 

(b)           Each Plan has been operated in all material respects in accordance
with its terms and the requirements of all applicable Laws.  Each of the
Companies and the Subsidiaries has performed all material obligations required
to be performed by it under, is not in any material respect in default under or
in material violation of, and the Sellers have no Knowledge of any material
default or violation by any party to, any Plan.  No Action is pending or, to the
Sellers’ Knowledge, threatened with respect to any Plan (other than claims for
benefits in the ordinary course) and, to the Sellers’ Knowledge, no fact or
event exists that could give rise to any such Action.

 

(c)           Except as set forth on Section 3.14 of the Disclosure Schedule,
neither Gale Services, Gale Construction nor the Subsidiaries have ever
maintained or contributed to a defined benefit pension plan subject to the
provisions of Title IV of ERISA.  Neither Gale Services, Gale Construction or
any of the Subsidiaries has incurred any liability under, arising out of or by
operation of Title IV of ERISA (other than liability for premiums of the Pension
Benefit Guaranty Corporation arising in the ordinary course), including, without
limitation, any liability in connection with (i) the termination or
reorganization of any employee benefit plan subject to Title IV of ERISA or (ii)
the withdrawal from any multiemployer plan within the meaning of Section 3 (37)
or 4001 (a)(3) of ERISA, or from any single employer plan (within the meaning of
Section 4001 (a)(15) of ERISA) for which any of such entities could incur
liability under section 4063 or 4064 of ERISA.  None of the transactions
contemplated by this Agreement shall give rise to a complete or partial
withdrawal within the meaning of Section 4203 and 4205 of ERISA, respectively.

 

(d)           Each Plan that is intended to be qualified under Section 401(a) of
the Code or Section 401(k) of the Code has timely received a favorable
determination letter from the IRS covering all of the provisions applicable to
the Plan for which determination letters are currently available that the Plan
is so qualified and each trust established in connection with any Plan which is
intended to be exempt from federal income taxation under Section 501(a) of the
Code has received a determination letter from the IRS that it is so exempt, and
no fact or event has occurred since the date of such determination letter or
letters from the IRS to adversely affect the qualified status of any such Plan
or the exempt status of any such trust.

 

(e)           Neither Gale Services, Gale Construction nor the Subsidiaries has
ever maintained a retiree medical program for their employees or former
employees.

 

(f)            No Plan provides that any director or officer or other employee
of Gale Services, Gale Construction or the Subsidiaries will become entitled to
any retirement, severance

 

20

--------------------------------------------------------------------------------


 

or similar benefit or enhanced or accelerated benefit solely as a result of the
transactions contemplated hereby or as the result of any termination of
employment in connection with such transactions; and such transactions will not
result in the payment of any “excess parachute payment” within the meaning of
Section 280G of the Code.

 

(g)           Gale Services, Gale Construction and the Subsidiaries are each in
compliance with the requirements of the Workers Adjustment and Retraining
Notification Act (“WARN”) and have no liabilities pursuant to WARN.

 

(h)           Each Plan that is an employee welfare benefit plan complies and
has complied with the continuation coverage (“COBRA”) requirements of Section
4980B of the Code to the extent such Section is applicable to such Plan.

 

(i)            Section 6.02 of the Disclosure Schedule is a true, correct and
complete list of all of the employees which are subject to the AT&T Agreement.

 

Section 3.15.          Taxes.  Except as set forth on Section 3.15 of the
Disclosure Schedule:

 

(a)           Each of the Companies and each of the Subsidiaries has timely
filed, or has caused to be timely filed on its behalf, all Tax Returns required
to be filed by it, and all such Tax Returns are true, complete and accurate in
all material respects.  All Taxes shown to be due on such Tax Returns, or
otherwise owed, have been timely paid.  Each of the Companies and each of the
Subsidiaries has withheld or collected and has paid over to the appropriate
taxing authority (or is properly holding for payment to such taxing authority)
all Taxes required by law to be withheld or collected.

 

(b)           No Tax Return of the Companies or any Subsidiary has been examined
or audited by any taxing authority or is currently being examined or audited by
any taxing authority or is the subject of a pending examination.  All
assessments for Taxes due with respect to any completed or settled examinations
or any concluded litigation relating to such Tax Returns have been fully paid. 
None of the Companies or the Subsidiaries have entered into or has been the
subject of a closing agreement with any taxing authority with respect to Taxes.

 

(c)           There are no liens for Taxes (other than for current Taxes not yet
due and payable) on the assets of the Companies or the Subsidiaries.  None of
the Companies or any Subsidiaries are bound by or subject to any tax sharing,
allocation or similar agreement or any indemnification or reimbursement
agreement with respect to Taxes.

 

(d)           Each of the Companies and the Subsidiaries have at all times been
classified and treated as a partnership or disregarded entity and not as an
association taxable as a corporation for federal income tax purposes in each
state and local jurisdiction in which it files Tax Returns.

 

(e)           None of the Companies nor the Subsidiaries are subject to any
private letter ruling of the IRS or comparable rulings of another taxing
authority.

 

21

--------------------------------------------------------------------------------


 

(f)            None of the Sellers is a foreign person within the meaning of
Section 1445 of the Code or any other laws requiring withholding of amounts paid
to foreign persons.

 

(g)           No agreement or waiver extending any statute of limitations on or
extending the period for the assessment or collection of any Tax has been
executed or filed on behalf of or with respect to the Companies or any
Subsidiaries.  No power of attorney on behalf of the Companies or the
Subsidiaries with respect to any Tax matter is currently in place.

 

(h)           None of the Companies or the Subsidiaries (i) has “participated”
in a “reportable transaction” or “listed transaction” within the meaning of
Treasury Regulations Section 1.6011-4 or (ii) has taken any reporting position
on a Tax Return, which reporting position (1) if not sustained, would be
reasonably likely, absent disclosure, to give rise to a penalty for substantial
understatement of U.S. federal income Tax under Section 6662 of the Code (or any
predecessor statute or any corresponding provision of any such statute or state,
local or foreign Tax law), and (2) has not adequately been disclosed on such Tax
Return in accordance with Section 6662(d)(2)(B) of the Code (or corresponding
provision of any such predecessor statute or state, local or foreign Tax law).

 

(i)            None of the Companies or the Subsidiaries or any other Person on
behalf of and with respect to any Company or any Subsidiary has (i) agreed to or
is required to make any adjustments pursuant to Section 481(a) of the Code or
any similar provision of state, local or foreign law by reason of a change in
accounting method initiated by the Companies or the Subsidiaries, and, to the
Sellers’ Knowledge, the IRS has not proposed any such adjustment or change in
accounting method, or (ii) any application pending with any taxing authority
requesting permission for any change in accounting method that relates to the
business or operations of the Companies or the Subsidiaries or (iii) executed or
entered into a closing agreement pursuant to Section 7121 of the Code or any
predecessor provision thereof or any similar provision of state, local or
foreign law with respect to the Companies or the Subsidiaries; and

 

(j)            None of the Companies or the Subsidiaries is or has been a member
of a consolidated, combined or unitary group for which any Company or any
Subsidiary for which such Company or Subsidiary is or may be liable pursuant to
Treasury Regulations Section 1.1502-6(a) or any analogous or similar state,
local or foreign law or regulation.

 

Section 3.16.          Contracts.

 

(a)           Section 3.16(a) of the Disclosure Schedule contains a true and
complete list of each of the following contracts and agreements of the Companies
and the Subsidiaries (such contracts and agreements being “Material Contracts”):

 

(i)            all property management contracts, facility management contracts
and construction management contracts with owners of properties where the
Companies and the Subsidiaries conduct the Business;

 

(ii)           all contracts and agreements relating to indebtedness for
borrowed money, including all capital leases;

 

22

--------------------------------------------------------------------------------


 

(iii)          all contracts and agreements that limit or purport to limit the
ability of Gale Services, Gale Construction or any of the Subsidiaries to
compete in any line of business or with any Person or in any geographic area or
during any period of time;

 

(iv)          all other contracts and agreements which are material to the
Business; and

 

(v)           all contracts, agreements and obligations between or among any of
SG, Mark Yeager, Ronald Gentile, Steven Cusma, Ian Marlow, Thomas Walsh, the
Sellers, the Companies, the Subsidiaries and any of their respective Affiliates.

 

(b)           Except as disclosed in Section 3.16(b) of the Disclosure Schedule,
each Material Contract (i) was entered into in the ordinary course of business
and (ii) is valid and binding on the Companies or the Subsidiaries, as the case
may be, and, to the Sellers’  Knowledge, the counterparties thereto, is in full
force and effect and (iii) upon consummation of the transactions contemplated by
this Agreement, except to the extent that any consents set forth in Section 3.04
of the Disclosure Schedule are not obtained, shall continue in full force and
effect without penalty or other adverse consequence.  Except as disclosed in
Section 3.16(b) of the Disclosure Schedule, none of the Companies or the
Subsidiaries or, to Seller’s Knowledge, by any other party thereto, are in
breach of, or default under, any Material Contract, except for such breaches or
defaults that would not have a Material Adverse Effect.  The Companies and
Subsidiaries are not restricted by any agreement from carrying on the Business
in any geographic location.  There are no negotiations pending or in progress to
revise any Material Contract in any material respect, other than change orders,
changes in scope, or other changes in the ordinary course of business with
respect to construction management agreements.

 

(c)           The Sellers have provided the Purchaser with true, accurate and
complete copies of all Material Contracts.

 

Section 3.17.          Securities Matters.  Each Seller:

 

(a)           acknowledges that its representations and warranties contained
herein are being relied upon by the Purchaser and MCRLP as a basis for the
exemption of the issuance of the O.P. Units hereunder from the registration
requirements of the Securities Act and any applicable state securities laws;

 

(b)           is acquiring the O.P. Units solely for its/his own account for the
purpose of investment and not as a nominee or agent for any other person and not
with a view to, or for offer or sale in connection with, any distribution of any
thereof that would require registration under the Securities Act or applicable
state securities laws or would otherwise violate the Securities Act or state
securities laws.  Each such Seller further agrees and acknowledges that it is
not permitted to offer, transfer, sell, assign, pledge, hypothecate or otherwise
dispose of (“Transfer”) any of the O.P. Units except as provided in this
Agreement, the LP Agreement and Section 5.12;

 

(c)           is knowledgeable, sophisticated and experienced in business and
financial matters, fully understands the limitations on transfer described in
this Agreement and the LP

 

23

--------------------------------------------------------------------------------


 

Agreement, and is able to bear the economic risk of holding the O.P. Units for
an indefinite period and is able to afford the complete loss of its investment
in the O.P. Units;

 

(d)           has received and reviewed the LP Agreement and had the opportunity
to review the documents filed by MCRLP under the Securities Exchange Act, and
all registration statements and related prospectuses and supplements filed by
MCRLP and declared effective under the Securities Act and has been given the
opportunity to obtain any additional information or documents and to ask
questions and receive answers about such documents, as well as MCRLP and the
business and prospects of MCRLP which such Seller deems necessary to evaluate
the merits and risks related to its investment in the O.P. Units;

 

(e)           acknowledges that it has been advised that (i) the Closing O.P.
Units must be held indefinitely, and such Seller will continue to bear the
economic risk of the investment in the O.P. Units, unless the Contributor Units
are redeemed pursuant to the LP Agreement, this Agreement or are subsequently
Transferred or registered under the Securities Act or an exemption from such
registration is available, (ii) it is not anticipated that there will be any
public market for the O.P. Units at anytime, (iii) Rule 144 promulgated under
the Securities Act may not be available with respect to the sale of any
securities of MCRLP (and that upon redemption of the O.P. Units in MCRLP for
shares of MCRC Common Stock a new holding period under Rule 144 may commence),
and MCRLP has made no covenant, and makes no covenant, to make Rule 144
available with respect to the sale of any securities of MCRLP, (iv) a
restrictive legend as set forth in paragraph (h) below shall be placed on the
certificates representing the O.P. Units, and (v) a notation shall be made in
the appropriate records of MCRLP indicating that the O.P. Units are subject to
restrictions on Transfer;

 

(f)            acknowledges that:  (i) the redemption of O.P. Units for, at the
option of MCRLP acting through MCRC, shares of MCRC Common Stock is subject to
certain restrictions contained in the LP Agreement; and (ii) the shares of said
common stock which may be received upon such a redemption may, under certain
circumstances, be restricted securities and be subject to limitations as to
Transfer, and therefore subject to the risks referred to in subsection (b)
above.  Notwithstanding anything herein or in the LP Agreement to the contrary,
each Seller hereby acknowledges and agrees that it may not exercise the
Redemption Rights (as defined in the LP Agreement) until after the date which is
three (3) years from the Closing Date;

 

(g)           is an “accredited investor” pursuant to Rule 501(a) of Regulation
D under the Securities Act by reason of the fact that it is an entity in which
all of the equity owners are “accredited investors”; and

 

(h)           understands that the O.P. Units will bear the following legend (or
a substantially similar legend):

 

“THE UNITS REPRESENTED BY THIS CERTIFICATE OR INSTRUMENT MAY NOT BE TRANSFERRED,
SOLD, ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF UNLESS SUCH
TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER DISPOSITION COMPLIES
WITH THE PROVISIONS OF THE SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED
PARTNERSHIP DATED AS OF DECEMBER 11, 1997 (A COPY OF WHICH IS

 

24

--------------------------------------------------------------------------------


 

ON FILE WITH MCRLP), AS AMENDED, AND THAT CERTAIN MEMBERSHIP INTEREST PURCHASE
AND CONTRIBUTION AGREEMENT BY AND AMONG MR. STANLEY C. GALE, SCG HOLDING CORP.,
MACK-CALI ACQUISITION CORP. AND MCRLP DATED AS OF MARCH 7, 2006 (A COPY OF WHICH
IS ON FILE WITH MCRLP; THE “PURCHASE AGREEMENT”).  EXCEPT AS OTHERWISE PROVIDED
IN SUCH AGREEMENTS, NO TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR
OTHER DISPOSITION OF THE UNITS REPRESENTED BY THIS CERTIFICATE MAY BE MADE
EXCEPT (A) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR (B) IF MCRLP HAS BEEN FURNISHED WITH A
SATISFACTORY OPINION OF COUNSEL FOR THE HOLDER THAT SUCH TRANSFER, SALE,
ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER DISPOSITION IS EXEMPT FROM THE
PROVISIONS OF SECTION 5 OF THE ACT AND THE RULES AND REGULATIONS IN EFFECT
THEREUNDER.  IN ADDITION, THE UNITS ARE SUBJECT TO THE PROVISIONS OF SECTION
5.17 OF THE PURCHASE AGREEMENT.”

 

Section 3.18.          Brokers.  Except as set forth on Section 3.18 of the
Disclosure Schedule, no agent, broker, Person, firm, finder or investment banker
acting on behalf of the Sellers, the Companies or the Subsidiaries is entitled
to any brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of the Sellers.

 

Section 3.19.          Labor Matters.  Except as set forth on Section 3.19 of
the Disclosure Schedule, neither Gale Services, Gale Construction nor any of the
Subsidiaries are subject to any collective bargaining or other labor agreement,
and to Sellers’ Knowledge, there are no union organization efforts underway
among the employees of such entities.  There are no strikes, slowdowns or work
stoppages pending, or, to the Sellers’ Knowledge, threatened between any of them
and any of their respective employees, and none of such entities has experienced
any such strike, slowdown or work stoppage within the past three years. None of
Gale Services, Gale Construction or any of the Subsidiaries has breached in any
material respect or otherwise failed to comply with the provisions of any
collective bargaining or union contract and there are no written grievances
outstanding against any of such entities under any such agreement or contract. 
The Companies and each of the Subsidiaries are in material compliance with all
applicable federal, state and local laws (including common law) respecting
employment practices, labor, terms and conditions of employment and wages and
hours and the payment and withholding of taxes, and to the knowledge of each of
the same, there are no suits, actions, disputes, claims (other than routine
claims for benefits), investigations, charges or audits pending or threatened
relating to discrimination in employment or employment practices.

 

Section 3.20.          Organization Documents.  Sellers have heretofore provided
Purchaser with full access to true, complete and correct copies of the
organizational documents of each SCG, the Companies and the Subsidiaries,
including, without limitation, certificates of incorporation, by-laws, operating
agreements, limited liability company agreements and management agreements, and
all such documents are in full force and effect, except where such failure to be
in full force and effect would not have a Material Adverse Effect (except with
respect to PW/MS OP Sub III, LLC where all such documents are in full force and
effect).  None

 

25

--------------------------------------------------------------------------------


 

of SCG, the Companies or the Subsidiaries are in violation, in any material
respect, of any provision of its respective organizational documents.

 

Section 3.21.          Insurance.

 

(a)           Section 3.21(a) of the Disclosure Schedule sets forth all
insurance policies maintained by the Companies and the Subsidiaries with respect
to the Business.  To Sellers’ Knowledge, all material assets, properties and
risks of the Business are covered by valid and, except for policies that have
expired under their terms in the ordinary course, currently effective insurance
policies or binders of insurance (including, without limitation, general
liability insurance, property insurance and workers compensation  insurance) 
issued in favor of the Companies or the Subsidiaries.

 

(b)           Except as would not have a Material Adverse Effect or set forth on
Section 3.21(b) of the Disclosure Schedules, with respect to each insurance
policy of the Companies and Subsidiaries:  (i) the policy is legal, valid,
binding and enforceable in  accordance  with its terms and, except for policies
that have expired under their terms in the ordinary  course,  is in full force
and effect; (ii) none of the Companies or Subsidiaries is in breach or default 
(including  any breach or default  with respect to the payment of  premiums  or
the giving of notice), and no event has occurred which, with notice or the lapse
of time, would constitute such a breach or default or permit  termination or 
modification, under the policy;  (iii) no party to the policy has repudiated, or
given notice of an intent to repudiate, any provision thereof; and (iv) there is
no claim pending under any policy as to which coverage has been denied or
disputed by the insurer.

 

(c)           All insurance policies listed in Section 3.21(a) of the Disclosure
Schedule are outstanding and duly in force as of the date hereof.

 

Section 3.22.          Accounts Receivable.  Section 3.22 of the Disclosure
Schedule contains a true, correct and complete list of all accounts receivables
of the Companies and the Subsidiaries as of January 31, 2006.  All accounts
receivable of the Companies and the Subsidiaries are bona fide and have arisen
in the ordinary course of business in arms length transactions for goods
actually sold and services actually performed or to be performed.  The Sellers
have available in records copies of invoices (or other appropriate evidence of
such accounts receivable) with respect to all such accounts receivable.

 

Section 3.23.          Disclosure.  The representations and warranties and the
statements and information contained in this Agreement, the Ancillary Documents,
each other document (including the financial statements, exhibits and
schedules), certificates or other writings furnished or to be furnished by the
Sellers to the Purchaser and/or MCRLP pursuant to the provisions hereof and in
connection with the transactions contemplated hereby do not contain any untrue
statement of a material fact and, when taken together, do not omit to state a
material fact required to be stated therein or necessary in order to make such
statements not misleading in light of the circumstances under which they were
made.

 

Section 3.24.          Bank Accounts.  Section 3.24 of the Disclosure Schedule
attached hereto contains a true, correct and complete list of all bank accounts
maintained in the name of,

 

26

--------------------------------------------------------------------------------


 

or for the benefit for any of the Sellers, the Companies or the Subsidiaries
relating to the Business.

 

Section 3.25.          Assets.   The Assets constitute all of the assets and
properties that are necessary for the conduct of the Business as currently
conducted by the Companies and the Subsidiaries and immediately after the
Closing, the Purchaser shall continue to be able to conduct the Business in the
same manner as conducted by the Companies and the Subsidiaries prior to the
Closing Date.  The Assets, other than the Excluded Assets of the Companies and
the Subsidiaries, are all the Assets utilized in obtaining the financial results
set forth in the 2005 Financial Statements.

 

Section 3.26.          OFAC.

 

(a)           No Seller, or any Affiliate of any of the Sellers, the Companies
or the Subsidiaries, is subject to sanctions of the United States government or
in violation of any Laws relating to terrorism or money laundering, including,
without limitation, Executive Order No. 13224, 66 Fed. Reg. 49079 (published
September 25, 2001) (the “Terrorism Executive Order”) or a Person similarly
designated under any related enabling legislation or any other similar Executive
Orders (collectively with the Terrorism Executive Order, the “Executive
Orders”), the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001 (Public Law 107-56, the
“Patriot Act”), any sanctions and regulations promulgated under authority
granted by the Trading with the Enemy Act, 50 U.S.C. App. 1-44, as amended from
time to time, the International Emergency Economic Powers Act, 50 U.S.C. §§
1701-06, as amended from time to time, the Iraqi Sanctions Act, Publ. L. No.
101-513; United Nations Participation Act, 22 U.S.C. § 287c, as amended from
time to time, the International Security and Development Cooperation Act, 22
U.S.C. § 2349 aa-9, as amended from time to time, The Cuban Democracy Act, 22
U.S.C. §§ 6001-10, as amended from time to time, The Cuban Liberty and
Democratic Solidarity Act, 18 U.S.C. §§ 2332d and 2339b, as amended from time to
time, and The Foreign Narcotics Kingpin Designation Act, Publ. L. No. 106-120,
as amended from time to time.

 

(b)           No Seller, or any Affiliate of any of the Sellers, the Companies
or the Subsidiaries, is (i) listed on the Specially Designated Nationals and
Blocked Persons List (the “SDN List”) maintained by the Office of Foreign Assets
Control (“OFAC”), Department of the Treasury, and/or on any other similar list
(“Other Lists” and, collectively with the SDN List, the “Lists”) maintained by
the OFAC pursuant to any authorizing statute, Executive Order or regulation
(collectively, “OFAC Laws and Regulations”); or (ii) a Person (a “Designated
Person”) either (A) included within the term “designated national” as defined in
the Cuban Assets Control Regulations, 31 C.F.R. Part 515, or (B) designated
under Sections 1(a), 1(b), 1(c) or 1(d) of the Terrorism Executive Order or a
Person similarly designated under any related enabling legislation or any other
similar Executive Orders (collectively, the “Executive Orders”), including a
“Prohibited Person”.  The OFAC Laws and Regulations and the Executive Orders are
collectively referred to as the “Anti-Terrorism Laws”.  “Prohibited Person” is
defined as follows:

 

(i)            a person or entity that is listed in the Annex to the Terrorism
Executive Order, or is otherwise subject to the provisions of the Terrorism
Executive Order or any other Executive Order;

 

27

--------------------------------------------------------------------------------


 

(ii)           a person or entity owned or controlled by, or acting for or on
behalf of, any person or entity that is listed in the Annex to the Terrorism
Executive Order, or is otherwise subject to the provisions of the Terrorism
Executive Order or any other Executive Order;

 

(iii)          a person or entity with whom any Property Owner is prohibited
from dealing or otherwise engaging in any transaction by any terrorism or
anti-money laundering Law, including the Terrorism Executive Order, any other
Executive Order and the Patriot Act;

 

(iv)          a person or entity who commits, threatens or conspires to commit
or supports “terrorism” as defined in the Terrorism Executive Order or any other
Executive Order; or

 

(v)           (a person or entity that is named as a “specially designated
national and blocked person” on the most current list published by the U.S.
Treasury Department Office of Foreign Asset Control at its official website,
http://www.treas.gov/ofac/tllsdn.pdf or any replacement website or other
replacement official publication of such list.

 

(c)           Sellers have required, and have taken all reasonable measures to
ensure compliance with the requirement that no Affiliate of any of the Companies
or Subsidiaries is on any Lists, be a Designated Person, or be in violation of
any Laws, including any OFAC Laws and Regulations.

 

(d)           No Seller, or any Affiliate of any of the Sellers, the Companies
or the Subsidiaries, has (i) conducted any business or engaged in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Designated Person, (ii) dealt in, or otherwise engaged in, any transaction
relating to any property or interest in property blocked pursuant to any
Executive Order or the Patriot Act, or (iii) engaged in or conspired to engage
in any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in any
Executive Order or the Patriot Act.

 

Article IV

 

REPRESENTATIONS AND WARRANTIES
OF THE PURCHASER AND MCRLP

 

The Purchaser and MCRLP hereby represent and warrant to the Sellers as follows:

 

Section 4.01.          Organization and Authority of MCRLP and the Purchaser.

 

(a)           The Purchaser is a corporation duly organized, validly existing
and in good standing under the laws of its jurisdiction of incorporation.  MCRLP
is a limited partnership, duly organized, validly existing and in good standing
under the laws of its jurisdiction of organization.  Each of the Purchaser and
MCRLP has all necessary power and authority to enter into this Agreement and the
Ancillary Agreements to which it is a party, to carry out its obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby.  The Purchaser and MCRLP are each duly licensed or

 

28

--------------------------------------------------------------------------------


 

qualified to do business and in good standing in each jurisdiction which the
properties owned or leased by it or the operation of its business make such
licensing or qualification necessary, except to the extent that the failure to
be so licensed, qualified or in good standing would not adversely affect the
ability of the Purchaser or MCRLP to carry out their obligations under, and to
consummate the transactions contemplated by, this Agreement and the Ancillary
Agreements. MCRC is the sole general partner of MCRLP.

 

(b)           The execution and delivery by each of the Purchaser and MCRLP of
this Agreement and the Ancillary Agreements to which it is a party, the
performance of their obligations hereunder and thereunder and the consummation
of the transactions contemplated hereby and thereby by the Purchaser and MCRLP
have been duly authorized by all requisite corporate or partnership action on
the part of the Purchaser and MCRLP, as applicable.

 

(c)           This Agreement has been, and upon its execution by each of
Purchaser and MCRLP of the applicable Ancillary Agreements shall be, duly
executed and delivered by the Purchaser and MCRLP, and (assuming due
authorization, execution and delivery by the other parties thereto) this
Agreement constitutes, and upon its execution and the execution of the
applicable Ancillary Agreements shall constitute, the legal, valid and binding
obligations of the Purchaser and MCRLP, enforceable against each of them in
accordance with its terms.

 

Section 4.02.          Certificate of Incorporation and By-Laws. (a)  Purchaser
has heretofore furnished to the Sellers a complete and correct copy of the
certificate of incorporation and the by-laws of Purchaser, as amended to date. 
Such certificate of incorporation and by-laws are in full force and effect and
Purchaser is not in violation of any material provision of its certificate of
incorporation or by-laws.

 

(a)           MCRLP has heretofore furnished to the Sellers a complete and
correct copy of its Certificate of Limited Partnership and the LP Agreement as
amended to date.  Such Certificate of Limited Partnership and LP Agreement are
in full force and effect and MCRLP is not in violation of any material provision
of its Certificate of Limited Partnership or the LP Agreement.

 

Section 4.03.          Capitalization.

 

(a)           The authorized capital stock of MCRC consists of (i) 190,000,000
shares of common stock, par value $.01 per share (“MCRC Common Stock”) and (ii)
5,000,000 shares of preferred stock, par value $.01 per share (“MCRC Preferred
Stock”).  As of February 28, 2006, (i) 62,151,122 shares of MCRC Common Stock
were issued and outstanding, all of which were validly issued, fully paid and
non-assessable, (ii) no shares of MCRC Common Stock were held in the treasury of
MCRC, (iii) no shares of MCRC Common Stock were held by subsidiaries of MCRC and
(iv) 27,315,628 shares of MCRC Common Stock were reserved for future issuance
pursuant to equity compensation awards or pursuant to the redemption provisions
of the LP Agreement.  As of February 28, 2006, 10,000 shares of MCRC Preferred
Stock were issued and outstanding.

 

(b)           As of February 28, 2006, (i) 10,000 series C preferred units of
limited partnership interest of MCRLP were issued and outstanding, all of which
were validly issued,

 

29

--------------------------------------------------------------------------------


 

fully paid and non-assessable, and (ii) 15,592,773 O.P. Units were issued and
outstanding, all of which were validly issued, fully paid and non-assessable. 
As of February 28, 2006, MCRC owned 79.9% of the outstanding units of limited
partnership of MCRLP.

 

(c)           The O.P. Units to be issued pursuant to and in accordance with
Section 2.02 hereof shall be duly authorized, validly issued, fully paid and
non-assessable, and shall be issued free and clear of all Encumbrances (other
than restrictions of any kind set forth in the LP Agreement and in this
Agreement).  Upon execution and delivery of counterpart signature pages to the
LP Agreement, each of the Sellers shall be entitled to all of the rights,
privileges and preferences of a limited partner in MCRLP with respect to the
O.P. Units issued to such Seller.

 

Section 4.04.          No Conflict.  The execution, delivery and performance by
each of the Purchaser and MCRLP of this Agreement and the execution, delivery
and performance by each of the Purchaser and MCRLP of the Ancillary Agreements
to which it is a party do not and will not (i) violate, conflict with or result
in the breach of any provision of the certificate of incorporation or bylaws,
partnership agreement, certificate of limited partnership (or similar
organizational documents) of the Purchaser and MCRLP, (ii) conflict with or
violate any Law or Governmental Order applicable to the Purchaser or MCRLP or
any of their respective assets, properties or businesses, or (iii) conflict
with, result in any breach of, constitute a default (or event which with the
giving of notice or lapse of time, or both, would become a default) under,
require any consent under, or give to others any rights of termination,
amendment, acceleration, suspension, revocation or cancellation of, any note,
bond, mortgage or indenture, contract, agreement, lease, sublease, license,
permit, franchise or other instrument or arrangement to which the Purchaser or
MCRLP is a party or by which any property or asset of the Purchaser or MCRLP is
bound or affected, except, in the case of clauses (b) and (c), as would not
materially and adversely affect the ability of the Purchaser or MCRLP to carry
out their obligations under, and to consummate the transactions contemplated by,
this Agreement and the Ancillary Agreements.

 

Section 4.05.          Governmental Consents and Approvals.  The execution,
delivery and performance by the Purchaser, MCRLP of this Agreement and the
Ancillary Agreements do not and will not require any consent, approval,
authorization or other order of, action by, filing with, or notification to, any
Governmental Authority, except where failure to obtain such consent, approval,
authorization or action, or to make such filing or notification, would not
prevent or materially delay the consummation by the Purchaser or MCRLP of the
transactions contemplated by this Agreement.

 

Section 4.06.          SEC Filings.  MCRLP has filed all forms, reports and
documents required to be filed with the SEC since December 31, 2003
(collectively, the “SEC Reports”).  The SEC Reports (i) were prepared in
accordance with either the requirements of the Securities Act or the Securities
Exchange Act, as the case may be, and the rules and regulations promulgated
thereunder, and (ii) did not, at the time they were filed, or, if amended, as of
the date of such amendment, contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary in
order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading.

 

30

--------------------------------------------------------------------------------


 

Section 4.07.          Form S-3 Eligibility.  MCRLP, through MCRC, is currently
eligible to register the Registrable Securities on a registration statement on
Form S-3 under the Securities Act.  There exist no facts or circumstances that
would prohibit or delay the preparation and filing of a registration statement
on Form S-3 with respect to the Registrable Securities within the time periods
referred to herein.

 

Section 4.08.          Litigation.  No action by or against MCRLP or the
Purchaser is pending or, to the knowledge of MCRLP or the Purchaser, threatened,
which could affect the legality, validity or enforceability of this Agreement,
any Ancillary Agreement or the consummation of the transactions contemplated
hereby or thereby.

 

Section 4.09.          Brokers.  No agent, broker, Person, firm, finder or
investment banker acting on behalf of the Purchaser or MCRLP is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of the Purchaser.

 

Section 4.10.          Independent Investigation; Representations.  Each of
MCRLP and the Purchaser has conducted or shall conduct its own independent
investigation, review and analysis of the operations, the Assets, Liabilities,
results of operations, financial condition, software, technology and prospects
of the Business, which investigation, review and analysis was done by each of
MCRLP and the Purchaser and its Affiliates and representatives.  In entering
into this Agreement, each of MCRLP and the Purchaser acknowledges that it has
relied solely upon the aforementioned investigation, review and analysis and not
on any factual representations or opinions of the Sellers or its
representatives, except the specific representations and warranties of the
Sellers set forth in Article III and the Disclosure Schedule hereto.  Each of
the Purchaser and MCRLP hereby acknowledge and agree that (a) other than the
representations and warranties made in Article III, none of the Sellers, the
Companies, the Subsidiaries, their Affiliates, or any of their respective
officers, directors, employees or representatives make or have made any
representation or warranty, express or implied, at law or in equity, with
respect to the Companies, the Subsidiaries, the Membership Interests or the
Business, including as to (i) merchantability or fitness for any particular use
or purpose, (ii) the operation of the Business by the Purchaser after the
Closing, or (iii) the probable success or profitability of the Business after
the Closing and (b) other than the indemnification obligations of the Sellers
set forth in Article VIII, none of the Sellers, the Companies, the Subsidiaries,
their Affiliates, or any of their respective officers, directors, employees or
representatives will have or be subject to any Liability or indemnification
obligation to the Purchaser, MCRLP or to any other Person resulting from the
distribution to MCRLP or the Purchaser, its Affiliates or representatives of, or
the their use of, any information relating to the Business, including any
information, documents or material made available to MCRLP or the Purchaser,
whether orally or in writing, in data rooms, management presentations, break-out
discussions, responses to questions submitted on behalf of MCRLP or the
Purchaser or in any other form in expectation of the transactions contemplated
by this Agreement.

 

31

--------------------------------------------------------------------------------


 

Article V

 

ADDITIONAL AGREEMENTS

 

Section 5.01.          Conduct of Business Prior to the Closing.  The Sellers
covenant and agree that, except as described in Section 5.01 of the Disclosure
Schedule or as provided by Sections 5.07 and 5.11 below, between the date hereof
and the Closing, the Sellers shall cause each of Gale Services, Gale
Construction and the Subsidiaries to (A) conduct its operations and the Business
in the ordinary course in all material respects (B) use its reasonable efforts
to preserve intact in all material respects their respective business
organizations and the business organization of Gale Services, Gale Construction
and the Subsidiaries and (C) use its reasonable efforts to preserve for the
Purchaser the relationships of Gale Services, Gale Construction and the
Subsidiaries with their respective customers, suppliers, managers, employees,
tenants and others having on-going relationships with any of Gale Services, Gale
Construction and the Subsidiaries.  Except as described in Section 5.01 of the
Disclosure Schedule or as provided by Sections 5.07 and 5.11 below, the Sellers
covenant and agree that, between the date hereof and the Closing, without the
prior written consent of the Purchaser, Gale Services, Gale Construction and the
Subsidiaries will not:

 

(a)           (i) issue or sell any equity interests (partnership, membership or
otherwise), notes, bonds or other securities (or any option, warrant or other
right to acquire the same), (ii) redeem any of its equity interests, or (iii)
declare, make or pay any dividends or distributions to the holders of equity
interests, other than cash dividends, distributions and redemptions declared,
made or paid by the Companies or the Subsidiaries to the Sellers;

 

(b)           incur or assume any liabilities, obligations or indebtedness for
borrowed money or guarantee any such liabilities, obligations or indebtedness,
other than in the ordinary course of business and consistent with past practice;
provided that in no event shall any such indebtedness obligate the Purchaser at
any time;

 

(c)           amend or restate the certificate of formation or operating
agreement (or similar organizational documents) of the Companies or any of the
Subsidiaries;

 

(d)           enter into any contract, or take any action to extend the term of
any contract, that is not terminable on 30 days’ or less notice, in each case if
such contract survives Closing, other than in the ordinary course of business
and consistent with past practice; provided that in no event shall any contract
or agreement which would, if entered into prior to the date hereof, be a
“Material Contract” be entered into or extended following the Due Diligence
Expiration Date;

 

(e)           permit, allow or suffer any Assets to become subjected to any
Encumbrance, other than Permitted Encumbrances;

 

(f)            cancel any indebtedness or waive any claims or rights of value;

 

(g)           except for intercompany transactions in the ordinary course of
business, pay, loan or advance any amount to, or sell, transfer or lease any of
its assets to, or enter into any

 

32

--------------------------------------------------------------------------------


 

agreement or arrangement with, any Seller or any of affiliates of Sellers, the
Companies or the Subsidiaries, in each instance which survive Closing;

 

(h)           grant or announce any increase in the salaries, bonuses or other
benefits payable by the Companies or the Subsidiaries to any of the employees of
the Companies or the Subsidiaries, other than as required by Law, pursuant to
any Plans, programs or agreements existing on the date hereof or other ordinary
increases consistent with the past practices of the Companies or the
Subsidiaries;

 

(i)            change any method of accounting or accounting practice or policy
used by the Companies or the Subsidiaries, other than such changes required by
GAAP;

 

(j)            fail to exercise any rights of renewal with respect to any
material Leased Real Property that by its terms would otherwise expire;

 

(k)           settle or compromise any material claims of the Companies or the
Subsidiaries, other than in the ordinary course of business;

 

(l)            change any policies, practices or procedures with respect to
credit, billing and/or collection with respect to customers or payments with
respect to vendors/subcontractors; or

 

(m)          agree to take any of the actions specified in Sections 5.01(a)-(l),
except as contemplated by this Agreement.

 

Section 5.02.          Access to Information.

 

(a)           From the date hereof until the Closing, upon reasonable notice,
the Sellers shall cause Gale Services, Gale Construction, the Subsidiaries and
each of its officers, directors, employees, agents, representatives, accountants
and counsel to (i) afford the Purchaser and its officers, directors, employees,
agents, representatives, accountants and counsel (collectively, the “Purchaser
Representatives”) with reasonable access to all of the offices, properties and
books and records of Gale Services, Gale Construction and the Subsidiaries and
(ii) furnish to the Purchaser Representatives such additional financial and
operating data and other information regarding Gale Services, Gale Construction,
the Subsidiaries or the Business (or copies thereof) as the Purchaser may from
time to time reasonably request; provided, however, that any such access or
furnishing of information shall be conducted at the Purchaser’s sole expense,
during normal business hours, under the supervision of the Company’s personnel
and in such a manner as not to interfere with the normal operations of the
Companies, the Subsidiaries or the Business.

 

(b)           In order to facilitate the resolution of any claims made against
or incurred by the Sellers relating to the Business, for a period of seven (7)
years after the Closing or, if shorter, the applicable period specified in the
Purchaser’s document retention policy, the Purchaser shall (i) retain the books
and records relating to the Business, Gale Services, Gale Construction and the
Subsidiaries relating to periods prior to the Closing and (ii) upon reasonable
notice, afford the officers, employees, agents and representatives of the
Sellers reasonable access (including the right to make, at the Sellers expense,
photocopies), during normal business hours, to such books and records; provided,
however, that the Purchaser shall notify the Sellers at least thirty (30) days
in advance of destroying any such books and records prior to the seventh

 

33

--------------------------------------------------------------------------------


 

anniversary of the Closing in order to provide the Sellers the opportunity to
access such books and records in accordance with this Section 5.02(b).

 

Section 5.03.          Confidentiality.

 

(a)           The parties hereto acknowledge and agree that all customer,
prospect, and marketing lists, sales data, Intellectual Property, proprietary
information, trade secrets, and other confidential information of Gale Services,
Gale Construction or any Subsidiary (collectively, “Confidential Information”)
(i) are valuable, special and unique assets of the Companies and the
Subsidiaries and (ii) are, and following the Closing, will continue to be owned
exclusively by the Companies or the Subsidiaries, as the case may be.  Each
party hereto agrees to, and agrees to use reasonable best efforts to cause its
directors, officers, employees, partners, Affiliates, advisors and other
representatives (“Representatives”) to, treat the Confidential Information,
together with any other confidential information furnished to the Sellers, Gale
Services, Gale Construction or the Subsidiaries by the Purchaser, on the one
hand, or to Purchaser by the Sellers, Gale Services, Gale Construction or any of
the Subsidiaries, on the other hand, as confidential and not to make use of such
information for its own purposes other than in connection with the transactions
contemplated hereby or for the benefit of any other Person (other than the
Companies and the Subsidiaries and after the Closing, the Purchaser). Without
limiting the generality of the foregoing and except as provided in Section 10.03
hereof, the parties expressly acknowledge and agree that the material terms of
this Agreement (including, without limitation, the Purchase Price) constitute
Confidential Information, and, in any event, unless otherwise publicly disclosed
by the Purchaser, each party hereby agrees not to, and agrees to use reasonable
best efforts to cause its Representatives not to, disclose such terms to any
Person, except to the extent required by Law, in which case the non-disclosing
parties will be given as much advance notice as reasonably possible with respect
to the nature of such required disclosure.  To the extent the terms in this
Section 5.03 conflict with the confidentiality provisions of that certain
confidentiality agreement dated as of February 17, 2006, by and between the
Sellers and the Purchaser (the “­Confidentiality Agreement”), the terms of this
Section 5.03 shall supersede the conflicting terms in the Confidentiality
Agreement.  Notwithstanding anything to the contrary contained herein, the
obligations of the Purchaser pursuant to this Section 5.03 shall terminate upon
the Closing and the term Confidential Information does not include information
which (A) is or becomes generally available to the public other than as a result
of a disclosure by any of the parties hereto or their respective
Representatives, (B) was available on a non-confidential basis prior to its
disclosure, or (C) becomes available on a non-confidential basis from a source,
other than any of the parties hereto or their respective Representatives, not
known to be bound by confidentiality obligations with respect to such
information.

 

(b)           Prior to the Closing, the Sellers shall not disclose to any third
party any information that is not public information concerning the Purchaser
and MCRLP or any transaction or potential transaction the Seller may become
aware of involving the Purchaser and MCRLP without prior written consent of the
Purchaser and MCRLP.

 

34

--------------------------------------------------------------------------------


 

Section 5.04.          Regulatory and Other Authorizations; Notices and
Consents.

 

(a)           Each of the parties to this Agreement shall use all reasonable
efforts to promptly obtain all authorizations, consents, orders and approvals of
all Governmental Authorities and other third parties that may be or become
necessary for its execution and delivery of, and the performance of its
obligations pursuant to, this Agreement and will cooperate fully with one
another in promptly seeking to obtain all such authorizations, consents, orders
and approvals.  None of the Sellers or the Companies shall be required to pay
any fees or other payments in excess of $100,000 in the aggregate to any
Governmental Authorities or other third parties in order to obtain any such
authorization, consent, order or approval.

 

(b)           Except as provided in Section 10.03, each party to this Agreement
shall promptly notify the other party of any communication it or any of its
Affiliates receives from, or sends to, any Governmental Authority relating to
the matters that are the subject of this Agreement and permit, to the extent
practicable, the other party to review in advance any proposed communication by
such party to any Governmental Authority.

 

Section 5.05.          Non-Competition; Non-Solicitation.   

 

(a)           For a period of four (4) years after the Closing (the “Restricted
Period”), the Sellers shall not (and shall cause their respective Affiliates not
to), in the Territory, engage, directly or indirectly, in the Business or,
without prior written consent of the Purchaser, directly or indirectly, own an
interest in, manage, operate, join, control, lend money or render financial or
other assistance to or participate in or be connected with, as an officer,
employee, partner, stockholder, consultant or otherwise, any Person engaged in
the Business in the Territory; provided, however, that for the purposes of this
Section 5.05, ownership of securities having no more than 4.99% of the
outstanding voting power of any competitor which are listed on any national
securities exchange shall not be deemed to be in violation of this Section 5.05
as long as the Person owning such securities has no other connection or
relationship with such competitor.  For purposes of this Section 5.05,
“Territory” means worldwide, other than Boston, Massachusetts, New York County,
New York and the continent of Asia.

 

(b)           During the Restricted Period, the Sellers shall not (and shall
cause their respective Affiliates not to), in the Development Territory, engage,
directly or indirectly, in the business of developing real property or, without
prior written consent of the Purchaser, directly or indirectly, own an interest
in, manage, operate, join, control, lend money or render financial or other
assistance to or participate in or be connected with, as an officer, employee,
partner, stockholder, consultant or otherwise, any Person engaged in the
business of developing real property in the Development Territory; provided,
however, that for the purposes of this Section 5.05(b), ownership of securities
having no more than 4.99% of the outstanding voting power of any competitor
which are listed on any national securities exchange shall not be deemed to be
in violation of this Section 5.05(b) as long as the Person owning such
securities has no other connection or relationship with such competitor.  For
purposes of this Section 5.05, “Development Territory” means the State of New
Jersey and the counties listed on Section 5.05(b) of the Disclosure Schedule.

 

(c)           During the Restricted Period, Sellers shall not hire or attempt to
hire any Person who is, or was at any time six (6) months prior to the Closing
Date, employed by or associated with the Companies or the Subsidiaries as an
executive, officer, employee, manager,

 

35

--------------------------------------------------------------------------------


 

salesman, consultant, independent contractor, representative or other agent to
engage in the Business in the Territory.  Notwithstanding the foregoing, if,
after the date hereof, a Person is terminated by the Companies or the
Subsidiaries, then, the Sellers may freely employ such Person.

 

(d)           If, at the time of the enforcement of this Section 5.05, a court
shall hold that the duration, scope, area or other restrictions stated herein
are unreasonable under the circumstances then existing, each of the Sellers and
the Purchaser agree that it is the intention of the parties hereto that such
provision should be enforceable to the maximum extent permissible under
applicable Law.

 

(e)           Each of the Sellers acknowledge that the covenant of the Sellers
set forth in this Section 5.05 are an essential element of this Agreement and
that, but for the agreement of the Sellers to comply with the covenant, the
Purchaser would not have entered into this Agreement.  Each of the Sellers
acknowledge that this Section 5.05 constitutes an independent covenant that
shall not be affected by the performance or nonperformance of any other
provision of this Agreement by the Purchaser.  Each of the Sellers has
independently consulted with its counsel and after such consultation agrees that
the covenants set forth in this Section 5.05 are reasonable and proper.

 

Section 5.06.          Property Management Retention.  For a period of four (4)
years after the Closing, each of the Sellers shall, and shall cause its
Affiliates and all joint ventures in which it or its Affiliates have a
controlling interest, to retain, on customary and reasonable terms as agreed to
by the Sellers and the Purchaser, the Purchaser and its successors to manage the
commercial office properties in the State of New Jersey identified in Section
5.06 of the Disclosure Schedule attached hereto which are owned or controlled by
the Sellers, their Affiliates or such joint ventures, unless existing written
agreements with such a joint venture partner expressly provide for the retention
of an alternate manager or otherwise prohibit such retention.  In those
instances in which either of the Sellers or its Affiliates do not have such
controlling interest, each of the Sellers shall use its commercially reasonable
efforts to have Purchaser retained, on customary and reasonable terms as agreed
to by the Sellers and the Purchaser, as manager in the State of New Jersey.

 

Section 5.07.          Office Leases.   Prior to the Closing, the parties shall
identify those office leases to which any of the Companies or any Subsidiary is
a party, but the office space which is the subject of such lease is being used
by an Affiliate of the Sellers which is not one of the Companies or the
Subsidiaries (collectively, the “Transferred Leases”).  The parties acknowledge
and agree that the leases listed in Section 5.07 of the Disclosure Schedule
shall be included in the Transferred Leases.  Prior to the Closing, the parties
shall use all reasonable efforts to make appropriate arrangements for the
Affiliates of the Sellers currently using the office space which is the subject
of the Transferred Leases to continue be able to use such office space in
accordance with the terms of the Transferred Leases following the Closing.  Such
arrangement may consist of, among other things, an assignment of a Transferred
Lease or, if the landlord under such a Transferred Lease refuses to consent to
such an assignment, then a sublease of the office space on the same terms as the
Transferred Lease.

 

36

--------------------------------------------------------------------------------


 

Section 5.08.          Right of First Offer.

 

(a)           If, at any time prior to the fourth anniversary of the Closing
(the “Cut Off Date”), an investment opportunity comes to the attention of the
Sellers to acquire the real properties located at 500 and 600 Hills Drive,
Bedminster, New Jersey (the “ROFO Properties”), the Sellers shall grant to the
Purchaser or its designated Affiliate an irrevocable right of first offer to
participate in such acquisition on an equal basis with the Sellers.

 

(b)           In such instance, the Sellers shall give written notice (the “ROFO
Notice”) to the Purchaser regarding the acquisition opportunity for the ROFO
Properties and shall describe all the material business terms of the
opportunity. Within thirty (30) calendar days of its receipt of the ROFO Notice,
the Purchaser may elect to exercise its right of first offer to participate in
the acquisition of the ROFO Properties by delivering to the Sellers its written
acceptance of the right of first offer, which acceptance shall set forth its
intent to pursue a participation in the acquisition of the ROFO Properties. In
the event such written acceptance shall not be received by the Sellers within
such ten (10) Business Day acceptance period, to the extent the ROFO Properties
remain available for purchase, the Sellers may solicit or offer the
participation in the acquisition of the ROFO Properties to a third party, or may
otherwise elect to pursue such acquisition without the participation of
Purchaser.

 

(c)           The Sellers hereby further agree to use their commercially
reasonable efforts to grant to the Purchaser or its designated Affiliate at any
time prior to the Cut Off Date, a right of first offer to participate on a pro
rata basis with the Sellers or their Affiliates in an investment in such future
office development or other purchase opportunities as the Sellers or their
Affiliates shall identify from time to time, except in those instances when the
Sellers reasonably believe that such an offer would interfere with the Sellers’
institutional relationships.

 

The parties acknowledge that, notwithstanding the foregoing, the provisions of
this Section 5.08 are not intended to, and shall not alter Sellers’ obligations
under Section 5.05.

 

Section 5.09.          Use of the Gale Name.  After the Closing, neither Sellers
nor any of Sellers’ subsidiaries or Affiliates shall use the names or marks
“Gale,” “Gale Service Companies,” “Gale Real Estate Services” or any derivative
thereof reasonably likely to be confused with the names of Gale Services, Gale
Construction or any of the Subsidiaries for commercial purposes. 
Notwithstanding the foregoing, Sellers shall be permitted to use the names “Gale
Investments”, “Gale International”, “The Gale Company” (but only to the extent
and in the locations currently used by SG in Asia and without further promoting
the use of such name), “Gale Holdings” (outside the Territory only), “Daniel
Gale” and names derived from or including such names.

 

Section 5.10.          Stanley C. Gale.  For a period of three (3) years after
the Closing, SG shall serve as an advisor for the Purchaser’s real property
service company on the terms set forth on Exhibit F hereto.  Prior to the
Closing, SG and the Purchaser hereby agree that they shall negotiate in good
faith to enter into a consulting agreement containing the terms set forth on
Exhibit F hereto.

 

37

--------------------------------------------------------------------------------


 

Section 5.11.          Excluded Assets.

 

(a)           Prior to the Closing, the Sellers shall cause Gale Services to
distribute to the Sellers (or an Affiliate of the Sellers other than the
Companies and the Subsidiaries) all of the issued and outstanding membership
interests of Gale International.

 

(b)           The parties hereby agree that the receivable from Sanofi-Aventis
in the amount of approximately $5,400,000 (“Sanofi Receivable”) shall be an
Excluded Asset.  The Purchaser and MCRLP shall use their commercially reasonable
efforts to collect the Sanofi Receivable on behalf of the Sellers and to
promptly pay any amounts collected with respect to the Sanofi Receivable to the
Sellers promptly following such collection.  The Purchaser and MCRLP shall be
entitled to deduct from any payment made to the Sellers any commissions payable
to employees of the Companies or the Subsidiaries in connection with the Sanofi
Receivable.

 

(c)           The parties recognize that certain assets and properties of the
Companies and the Subsidiaries, including those listed in Section 1.01(b) of the
Disclosure Schedule, are not currently intended to be used in the Business, but,
instead, are intended to be retained by the Sellers and their Affiliates
following the Closing.  The parties further agree that all of such assets and
properties are included in the Excluded Assets.  In that regard, prior to the
Closing and for a period of one (1) year following the Closing, the parties
agree to use all reasonable efforts (i) to identify all Excluded Assets held by
the Companies and the Subsidiaries and (ii) to cause the Companies and the
Subsidiaries to assign, transfer and convey to the Sellers (or Affiliates of the
Sellers other than the Companies and the Subsidiaries), without consideration or
other payment therefor, all Excluded Assets as they are so identified.  To the
extent any Excluded Assets were included in the determination of Working Capital
on the Closing Statement of Working Capital, the Sellers shall pay to the
Purchaser, or the Purchaser shall pay to the Sellers, as the case may be, in
consideration therefor, the amount by which the Working Capital was increased or
decreased, as the case may be, due to such inclusion of such Excluded Assets in
the determination of Working Capital on the Closing Statement of Working
Capital.

 

(d)           Furthermore, the parties recognize that certain assets and
properties of the Sellers which are intended to be used in the Business may be
held by the Sellers or one of their Affiliates.  The parties further agree that
all of such assets and properties are included in the Assets.  In that regard,
prior to the Closing and for a period of one (1) year following the Closing, the
parties agree (i) to use all reasonable efforts to identify all Assets held by
the Sellers or any of their Affiliates and (ii) to cause the Sellers or any of
their Affiliates to assign, transfer and convey to the Companies or the
Subsidiaries (or Affiliates of the Companies and the Subsidiaries other than the
Sellers), without consideration or other payment therefor, all Assets as they
are so identified.  To the extent any such Assets were excluded in the
determination of Working Capital on the Closing Statement of Working Capital,
the Sellers shall pay to the Purchaser, or the Purchaser shall pay to the
Sellers, as the case may be, in consideration therefor, the amount by which the
Working Capital was increased or decreased, as the case may be, due to such
exclusion of such Assets in the determination of Working Capital on the Closing
Statement of Working Capital.

 

38

--------------------------------------------------------------------------------


 

Section 5.12.          Registration Rights.

 

(a)           On or about one (1) year from the Closing Date (the “Filing
Date”), MCRLP shall, acting through MCRC, at its expense, register with the SEC
on a Registration Statement on Form S-3 (except if MCRC is not then eligible to
register for resale the MCRC Common Stock on Form S-3, in which case such
registration shall be on another appropriate form in accordance herewith), at
its election and in its sole discretion either (i) the initial issuance of
shares of MCRC Common Stock into which the O.P. Units may be converted on or
after the third anniversary of the Closing  Date, as a primary offering on a
shelf registration statement pursuant to Rule 415 under the Securities Act, or
(ii) the public resale of MCRC Common Stock into which the O.P. Units may be
converted on or after the third anniversary of the Closing Date, as a secondary
offering on a resale shelf registration statement pursuant to Rule 415 under the
Securities Act (the “Registrable Securities”).  MCRLP shall, acting through
MCRC, cause such Registration Statement to be effective as soon as practicable. 
If MCRLP elects option (ii), it shall, at its expense, use its best efforts to
maintain the effectiveness (the “Effectiveness Time”) of such shelf registration
statement until the earlier of (i) such time as when all of the Registrable
Securities may be converted have been disposed of or (ii) two (2) years after
the redemption of all of the O.P. Units for cash or into MCRC Common Stock. 
Notwithstanding anything in this Section 5.12 to the contrary, if at the time
MCRLP is obligated to file a Registration Statement pursuant to this Section
5.12, MCRLP determines, in the good faith judgment of the Board of Directors of
its general partner (MCRC), with the advice of counsel, that the filing of
either such shelf registration statement would require the disclosure of
non-public material information the disclosure of which would have a material
adverse effect on MCRLP, or would otherwise adversely affect a material
financing, acquisition, disposition, merger or other significant transaction,
MCRLP shall deliver a certificate to such effect signed by the Chief Executive
Officer and President of its general partner (MCRC), to the holders of the O.P.
Units, and MCRLP may postpone or suspend filing or effectiveness of a
registration statement for a period not to exceed forty-five (45) consecutive
days, provided that MCRLP may not postpone or suspend its obligation under this
Section 5.12 for more than sixty (60) days in the aggregate during any twelve
(12) month period; provided, however, that no such postponement or suspension
shall be permitted for consecutive sixty (60) day periods, arising out of the
same set of facts, circumstances or transactions.

 

(b)           All fees and expenses incident to the performance of or compliance
with this Section 5.12 by MCRLP shall be borne by MCRLP whether or not the
Registration Statement is filed or becomes effective.

 

(c)           MCRLP shall indemnify and hold harmless each Seller, the officers,
directors, agents, brokers (including brokers who offer and sell Registrable
Securities as principal as a result of a pledge or any failure to perform under
a margin call of MCRC Common Stock), investment advisors and employees of each
of them, each Person who controls any such Seller (within the meaning of Section
15 of the Securities Act or Section 20 of the Exchange Act) and the officers,
directors, agents and employees of each such controlling Person, to the fullest
extent permitted by applicable law, from and against any and all losses, claims,
damages, liabilities, costs (including, without limitation, costs of preparation
and attorneys’ fees) and expenses (collectively, “Registration Losses”), as
incurred, arising out of or relating to any untrue or alleged untrue statement
of a material fact contained in the Registration Statement, any Prospectus or
any form of prospectus or in any amendment or supplement thereto or in any
preliminary prospectus, or arising out of or relating to any omission or alleged
omission of a

 

39

--------------------------------------------------------------------------------


 

material fact required to be stated therein or necessary to make the statements
therein (in the case of any Prospectus or form of prospectus or supplement
thereto, in the light of the circumstances under which they were made) not
misleading; provided that the foregoing indemnity shall not apply to the extent,
but only to the extent, that such untrue statements or omissions are based
solely upon information regarding such Seller or such other indemnified party
furnished in writing to MCRLP by such Seller expressly for use therein, which
information was reasonably relied on by MCRLP for use therein or to the extent
that such information relates to such Seller or such Seller’s proposed method of
distribution of Registrable Securities.  MCRLP shall notify the Sellers promptly
of the institution, threat or assertion of any proceeding of which MCRLP is
aware in connection with the transactions contemplated by this Agreement.

 

Section 5.13.          Notifications; Update of Disclosure Schedule.  Until the
Closing, each party hereto shall promptly notify the other party in writing of
any fact, change, condition, circumstance or occurrence or nonoccurrence of any
event relating to its own representations, warranties or covenants of which it
is aware that will or is reasonably likely to result in any of the conditions
set forth in Article VII of this Agreement becoming incapable of being
satisfied; provided, however, that the delivery of any notice pursuant to this
Section 5.13 shall not limit or otherwise affect the remedies available
hereunder to the party receiving such notice.  The Sellers may, from time to
time, prior to or at the Closing, by notice given in accordance with this
Agreement, supplement or amend the Disclosure Schedule to correct any matter
that would otherwise constitute a breach of any representation, warranty,
covenant or agreement contained herein.  If, pursuant to and in accordance with
Section 9.01(d), such a supplement or amendment of any section of the Disclosure
Schedule materially and adversely affects the benefits to be obtained by the
Purchaser under this Agreement, then the Purchaser shall have the right to
terminate this Agreement in accordance with Section 9.01(d), but such
termination shall be Purchaser’s sole remedy relating to matters set forth in
amendments or supplements to any section of the Disclosure Schedule to the
extent such amendment or supplement shall have been delivered on or prior to the
Due Diligence Expiration Date.  To the extent any such amendment or supplement
to any section of the Disclosure Schedule shall be delivered following the Due
Diligence Expiration Date, Purchaser shall have the right to terminate this
Agreement in accordance with Section 9.01(d), provided, however, Purchaser and
MCRLP shall retain any and all rights it would otherwise have under this
Agreement, including without limitation Purchaser’s and MCRLP’s rights and
remedies under Article VIII.

 

Section 5.14.          Further Action.  The parties hereto shall use all
reasonable efforts to take, or cause to be taken, all appropriate action, to do
or cause to be done all things necessary, proper or advisable under applicable
Law, and to execute and deliver such documents and other papers, as may be
required to carry out the provisions of this Agreement and consummate and make
effective the transactions contemplated by this Agreement in the most
expeditious manner practicable.

 

Section 5.15.          Conveyance Taxes.  The Purchaser shall be liable for,
shall hold the Sellers harmless against, and agrees to pay any and all
Conveyance Taxes that may be imposed upon, or payable or collectible or incurred
in connection with this Agreement and the transactions contemplated hereby.  The
Purchaser and the Sellers agree to cooperate in the execution and delivery of
all instruments and certificates necessary to enable the Purchaser to comply
with any pre-Closing filing requirements.

 

40

--------------------------------------------------------------------------------


 

Section 5.16.          Insurance.  Sellers hereby covenant and agree to make any
claim, on behalf of the Companies and the Subsidiaries, at the request of the
Purchaser, for any Loss which is covered by an insurance policy owned by either
Seller and not included in the Assets and to use commercially reasonable efforts
in the recovery of said insurance proceeds.  Furthermore, the Sellers hereby
covenant and agree to pay to the Purchaser any insurance proceeds actually
recovered from said claims.  All rights to uncollected proceeds which vested in
the Sellers prior to the Closing Date shall be conveyed, transferred and
assigned to the Purchaser in connection with this Agreement, and the Sellers
shall waive any and rights or claims with respect to such proceeds.

 

Section 5.17.          Transfer Restrictions.  Except as explicitly set forth
herein, each Seller agrees that the OP Units issued pursuant to this Agreement
may not be Transferred or redeemed for shares of MCRC’s common stock until after
the third anniversary of the Closing Date.

 

Section 5.18.          Transition Services.  The parties recognize that each of
the Purchaser and its Affiliates, on the one hand, and the Sellers and their
Affiliates, on the other, will need to provide and receive certain services from
the other following the Closing.  Prior to the Closing, the parties shall
identify all such services to be provided by the Purchaser, the Companies and
the Subsidiaries to the Sellers and their Affiliate following the Closing and
all such services to be provided by the Sellers and their Affiliates to the
Purchaser, the Companies and the Subsidiaries following the Closing.  It is
agreed by the parties that among the issues addressed will be the extent to
which employees and former employees of Gale International and of Gale,
Wentworth & Dillon Management Co. will continue to participate and hold account
balances in the Gale Company Employee Savings Plan after the Closing, and the
extent to which they will cease to so participate and hold such account balances
after the Closing.  In that regard, at the Closing, the Sellers and the
Purchaser shall enter into a transition services agreement, in form and on terms
as shall be mutually agreed upon by the parties, with respect to the services
contemplated by this Section 5.18.

 

Section 5.19.          Economic Benefits of Assignment.  If any note, bond,
mortgage or indenture, contract, agreement, lease, sublease, license, permit,
franchise, or other instrument or arrangement to which any of the Companies or
any Subsidiary is a party set forth on Section 3.04 of the Disclosure Schedule
may not be transferred or assigned without the consent, approval or waiver of a
third party and the transfer or assignment or attempted transfer or assignment
would constitute a breach thereof or a violation of any Law, nothing in this
Agreement or in any Ancillary Agreement will be deemed a transfer or assignment
or an attempted transfer or assignment thereof.  The Sellers will use their
commercially reasonable efforts, both before and after the Closing to secure any
such consents, approvals or waivers.  Without limiting any other provision of
this Agreement, if any such consents, approvals and waivers are not (for any
reason) obtained before the Closing, then the Sellers will cooperate (at their
expense) in any reasonable arrangement requested by the Purchaser and MCRLP to
transfer to the Purchaser the economic benefit for all periods after the Closing
of any such agreement as to which consent is not obtained, including by
enforcement for the benefit of the Purchaser of any and all rights of the
Sellers against any other party thereto, and all payments received by the
Sellers under any affected agreement for all periods after the Closing will be
immediately paid over to the Purchaser.  MCRLP and the Purchaser’s consummation
of the transactions contemplated in this

 

41

--------------------------------------------------------------------------------


 

Agreement shall not abridge MCRLP’s, the Purchaser’s or the Sellers’ obligations
under this Section 5.19, which obligations shall survive the execution and
delivery hereof and the Closing, and remain in full force and effect thereafter.

 

Section 5.20.          Delivery of 2004 Pro Forma Financial Statements.  The
Sellers shall fully cooperate with each other to cause the Companies to deliver
to Purchaser not later than five (5) Business Days prior to the Due Diligence
Expiration Date, unaudited consolidating pro forma balance sheets and income
statements for the Reference Companies as of and for the fiscal year ended as of
December 31, 2004 (the “2004 Pro Forma Financial Statements”).

 

Section 5.21.          Preparation of Audited Financials.  The Sellers shall
cause the Companies to engage an independent accounting firm to commence an
audit of the 2005 Financial Statements as soon as reasonably practicable
following the date hereof.  The parties acknowledge that such audit will, in all
likelihood, be completed following the Closing and expressly agree that
completion of such audit shall not be a condition to any of the parties’
obligations hereunder.  Nevertheless, from the date hereof until the completion
of such audit, the Sellers shall provide the auditors with such assistance as
may reasonably be requested by them in connection with the preparation of such
audit.

 

Section 5.22.          Non-Portfolio Real Property Interests.  Prior to the
Closing, the parties shall negotiate in good faith, and prepare and enter into
an appropriate acquisition agreement or agreements (each, a “Non-Portfolio Real
Property Interest Purchase Agreements”) as may be desirable to effect the sale
or transfer of the beneficial economic interests of those certain real property
interests identified on Exhibit H (each a “Non-Portfolio Interest”) to the
Purchaser from the parties identified thereon.  Exhibit H also sets forth the
amount of consideration to be paid for each Non-Portfolio Interest and (ii) the
ownership percentage each Non-Portfolio Interest represents in the real property
related thereto.  The Non-Portfolio Real Property Interest Purchase Agreements
shall (i) contain provisions analogous to Section 5.19 hereof with respect to
the Non-Portfolio Interests and (ii) provide that Sellers will be entitled to
participate equally with Purchaser in the economic benefit generated by the
properties after Purchaser recovers the amount of consideration it paid for such
interest plus an agreed upon preferred return.  The parties hereto hereby
further agree to consummate the transactions contemplated by the Non-Portfolio
Real Property Interest Purchase Agreements, on the terms and conditions
substantially set forth therein, simultaneously with or prior to the Closing.

 

Section 5.23.          REIT Issues.  The Sellers hereby acknowledge the status
of MCRC, MCRLP’s general partner, as a real estate investment trust (a “REIT”). 
The Purchaser and MCRLP intend to operate and manage the Companies and the
Subsidiaries in a manner so that:  (a) MCRC’s gross income meets the tests
provided in Section 856(c)(2) and (3) of the Code; (b) MCRC’s assets meet the
tests provided in Section 856(c)(4) of the Code; and (c) MCRC minimizes federal,
state, local and excise taxes that may be incurred by MCRC, or any of its
Affiliates, including taxes under Sections 857(b), 860(c) or 4981 of the Code. 
The Sellers shall cooperate with the Purchaser and MCRLP prior to Closing to
structure the transactions contemplated by this Agreement in a manner that will
enable MCRC to continue to qualify as a REIT on and after the Closing Date. 
Notwithstanding anything in this Section 5.23 to the contrary, the Sellers shall
have no obligation to take any action that would increase a Seller’s liability
for Taxes for a Pre-Closing Period or a Pre-Closing Straddle Period.

 

42

--------------------------------------------------------------------------------


 

Section 5.24.          Tax Matters.

 

(a)           The Sellers shall be liable for and timely pay any and all Taxes
with respect to the ownership or operations of the Companies or the Subsidiaries
for all taxable periods ending on or prior to the Closing.  Except as otherwise
provided herein with respect to Straddle Periods, Purchaser or MCRLP shall be
liable for and timely pay any and all Taxes with respect to the ownership or
operations of the Companies or the Subsidiaries for all taxable periods ending
after the Closing. In any case where applicable law does not permit any Company
or any Subsidiary to close its Tax year as of the Closing Date or in any case in
which a Tax is assessed with respect to a taxable period which includes the
Closing Date (but does not begin or end on that day), then Taxes, if any,
attributable to the Tax period of any Company or any Subsidiary beginning before
and ending after the Closing Date shall be allocated to and be payable by (i)
the Sellers for the period up to and including the Closing Date (the
“Pre-Closing Straddle Period”) and (ii) the Purchasers or MCRLP for the period
after the Closing Date (the “Post-Closing Straddle Period” and together with a
Pre-Closing Straddle Period, a “Straddle Period”). The Sellers shall prepare and
timely file all Tax Returns (including applicable filing extensions) for taxable
periods ended on or prior to the Closing (a “Pre-Closing Tax Return”); provided,
however, that the Sellers shall provide the Purchaser and MCRLP with a copy of
any such Pre-Closing Tax Return no later than fifteen (15) calendar days prior
to filing such Pre-Closing Tax Return and shall within five (5) calendar days of
filing provide the Purchaser and MCRLP with a copy of any such Pre-Closing Tax
Return filed with any taxing authority. All Pre-Closing Tax Returns shall be
prepared in a manner consistent with the reporting of all items of income or
loss on prior Tax Returns of any Company or any Subsidiary, unless otherwise
required by applicable laws.  The Purchaser or MCRLP shall prepare and shall
timely file (including applicable filing extensions) or cause to be prepared and
timely filed (including applicable filing extensions) all Tax Returns which
begin before the Closing and end after end after the Closing (“Straddle
Returns”).  Straddle Returns shall be prepared in a manner consistent with the
reporting of all items of income and loss on prior Tax Returns of any Company or
any Subsidiary, unless otherwise required by applicable laws, and to the extent
they involve an allocation of Taxes as to a Pre-Closing Straddle Period shall be
subject to Sellers’ approval, which shall not be unreasonably withheld. Taxes
payable with Straddle Returns shall be apportioned to the Pre-Closing Straddle
Period and Post-Closing Straddle Period, as described above, based on an assumed
taxable period ending on the date of Closing; provided, however, that Taxes not
based on income or receipts shall be apportioned to the Pre-Closing Straddle
Period and Post-Closing Straddle Period based on the number of days in each such
taxable period.

 

(b)           If any claim, demand, assessment (including a notice of proposed
assessment) or other assertion is made with respect to Taxes against the Sellers
or the Purchaser or MCRLP the calculation of which involves a specific matter
covered in this Agreement (“Tax Claim”) or if the Purchaser or MCRLP receives
any notice from any Governmental Authority with respect to any current or future
audit, examination, investigation or other proceeding (“Proceeding”) involving
the Sellers, the Purchaser or MCRLP or that otherwise involves a specific matter
covered in this Agreement that could directly or indirectly materially affect
the Sellers (adversely or otherwise), then the Purchaser or MCRLP, as
applicable, shall promptly notify SG (“Sellers’ Representatives”) of such Tax
Claim or Proceeding.  Any Proceeding that would increase any Seller’s liability
for Taxes for a Pre-Closing Period or a Pre-Closing Straddle

 

43

--------------------------------------------------------------------------------


 

Period or could give rise to a claim for indemnification under this Agreement
shall be considered material to Sellers.

 

(c)           Sellers shall have the right to control the defense, settlement or
compromise of any Proceeding or Tax Claim with respect to the ownership or
operations of the Companies or the Subsidiaries for any taxable period ended on
or prior to the Closing (“Pre-Closing Period”), unless any such action would
reasonably be expected to result in a  material adverse Tax effect or a
liability or material increase in liability to the Purchaser or MCRLP for any
Tax period, in which case, such action may not be taken without Purchaser’s or
MCRLP’s consent.  The Purchaser or MCRLP shall have the right to control the
defense, settlement or compromise of any Proceeding or Tax Claim with respect to
the ownership or operations of the Companies or the Subsidiaries for any taxable
period ending after the Closing (“Post-Closing Period”), unless any such action
would reasonably be expected to result in a material adverse Tax effect or a
liability or material increase in liability to Sellers for any Tax period, in
which case, such action may not be taken without Seller’s consent.  Subject to
the provision of this Section 5.24(c), neither Sellers nor the Purchaser or
MCRLP shall consent to the entry of any judgment or enter into any settlement
with respect to a Tax Claim or Proceeding without the prior written consent of
the other party; provided, that each such party shall keep the other party duly
and contemporaneously informed of the progress thereof to the extent that such
Proceeding or Tax Claim could directly or indirectly materially affect
(adversely or otherwise) the other party and shall afford the other party the
right to review and comment on any and all submissions made to the IRS or any
Governmental Authority with respect to such Tax Claim or Proceeding and shall
consider any such comments in good faith.  As a condition to withholding its
consent to a settlement proposal (i) a party must have a reasonable basis to
believe that such settlement would have a material adverse Tax effect or
material increase in liability to such party; provided, that if for any period
ending after the Closing a proposed settlement does not increase Sellers’
liability for Taxes for a Pre-Closing Period or a Pre-Closing Straddle Period
and could not give rise to a claim for indemnification pursuant to this
Agreement, then such impact shall not be deemed material to Sellers unless it is
different than the impact to other holders of O.P. Units who are not Sellers,
and (ii) a party must believe, based on the advice of a nationally recognized
accounting or law firm, that it is more likely than not that the position
asserted by the party seeking consent would prevail if it were to be asserted in
a judicial proceeding.  A party withholding its consent shall offer to assume
the subsequent costs of defending and asserting the positions asserted by such
party, and shall indemnify the other party for any taxes and related interest
and penalties resulting from a subsequent judgment in excess of the amounts that
would have been imposed pursuant to the rejected settlement (but not any other
costs associated with such proceeding or any other issues involved therein).

 

(d)           From and after the Closing, the parties shall provide each other
with such assistance as may reasonably be requested by any of them in connection
with (i) the preparation of any Tax Return, election, consent or certificate
required to be prepared by any party hereto or (ii) any Tax Claim or
Proceeding.  Such assistance shall include making employees available on a
mutually convenient basis to provide additional information and explanation of
any material provided hereunder and shall include providing copies of any
relevant Tax Returns and supporting work schedules.

 

44

--------------------------------------------------------------------------------


 

(e)           The Sellers and the Purchaser shall discuss and consult, in an
attempt to reach agreement, an allocation of the purchase price (as determined
for federal income tax purposes) among the assets of the Companies (the
“Allocation”).  If the parties cannot agree, then notwithstanding anything in
5.24(c) to the contrary, any Tax Claim or Proceeding involving the Allocation
shall be under the exclusive control of the party against whom the Tax Claim is
made and such party shall be free to pursue and/or settle such Tax Claim without
the approval of the other party.

 

Article VI

 

EMPLOYEE MATTERS

 

Section 6.01.          Employee Benefits.  As of the Closing Date, the Purchaser
shall (and MCRLP shall cause the Purchaser to) cause the Companies and the
Subsidiaries to continue to employ all employees of Gale Services, Gale
Construction and the Subsidiaries (the “Company Employees”), with the
understanding that such employment shall be on the same terms as the Company
Employees are currently employed.  With respect to such Company Employees, the
Purchaser (or Gale Services, Gale Construction or the Subsidiaries) shall (a)
for a period of one (1) year following the Closing, cause any Company Employee
that was covered under a medical or dental plan, disability benefit plan, 401(k)
plan or life insurance plan (collectively, the “Benefit Plans”) of Gale
Services, Gale Construction or any Subsidiary immediately prior to the Closing
Date to receive coverage on the Closing Date that is comparable in the aggregate
to such coverage provided to the Company Employees by the Company immediately
prior to the Closing Date subject to any applicable limitations arising from the
nondiscrimination requirements of the Code, (b) recognize the service completed
by the Company Employees for purposes of determining eligibility service and
vesting service under any employee benefit plan, program or arrangement
maintained by the Purchaser (or the Companies or any Subsidiary) for their
employees on or after the Closing Date to the same extent such service was
credited under any employee benefit plan, program or arrangement provided by the
Companies or any Subsidiary immediately prior to the Closing Date; provided,
that the foregoing shall not be construed to require crediting of service that
would result in violation of the nondiscrimination requirements of the Code,
duplication of benefits, service credit for benefit accruals, service credit
under a newly established plan for which prior service is not taken into
account, or employer contribution for any 401(k) plan, (c) cause to be waived
any pre-existing condition limitations under welfare benefit plans of the
Purchaser or its Affiliates in which the Company Employees participate (to the
extent those conditions were waived under the corresponding Plans of the
Companies or any Subsidiary), (d) cause to be credited any co-payments,
deductibles and out-of-pocket requirements incurred by the Company Employees and
their beneficiaries and dependents during the portion of the calendar year prior
to participation in the benefit plans provided by the Purchaser, and (e) assume
responsibility for the earned wages, compensation levels, vacation time, bonuses
(including stay or success bonuses) that are accrued on the Closing Statement of
Working Capital, commissions, and sick leave benefits due to the Company
Employees as of the Closing Date.

 

Section 6.02.          Former AT&T Employee Severance Obligations.  After the
Closing, if the Purchaser, Gale Services, Gale Construction or any of the
Subsidiaries terminates the employment of any of the employees listed in Section
6.02 of the Disclosure Schedule (the

 

45

--------------------------------------------------------------------------------


 

“Former AT&T Employees”), the Sellers shall reimburse the Purchaser for any
amounts that shall be due and payable by the Purchaser, the Companies or any
Subsidiary to such Former AT&T Employees pursuant to the AT&T Agreement, less
any amounts required to be reimbursed by AT&T pursuant to the terms of the AT&T
Agreement. Notwithstanding the foregoing, in no event shall Sellers reimburse
the Purchaser for any such amounts which may be due and payable to such Former
AT&T Employees if the AT&T Agreement shall, after the Closing, have (i) expired
in accordance with its terms or (ii) been amended, modified or extended in a
manner that adversely affects the payments required to be made by the Company or
any Subsidiary thereunder.

 

Article VII

 

CONDITIONS TO CLOSING

 

Section 7.01.          Conditions to Obligations of the Sellers.  The
obligations of the Sellers to consummate the transactions contemplated by this
Agreement shall be subject to the fulfillment or written waiver, at or prior to
the Closing, of each of the following conditions:

 

(a)           Representations, Warranties and Covenants.  (i) The
representations and warranties of the Purchaser and MCRLP contained in this
Agreement which are qualified by materiality shall be true and correct in all
respects as of the Closing Date and the representations and warranties of the
Purchaser and MCRLP contained in this Agreement which are not so qualified shall
be true and correct in all material respects as of the Closing Date, except to
the extent such representations and warranties are made as of another date, in
which case such representations and warranties shall be so true and correct as
of such other date and (ii) the covenants and agreements contained in this
Agreement to be complied with by MCRLP and the Purchaser on or before the
Closing shall have been complied with in all material respects.

 

(b)           Governmental Approvals.  All governmental approvals, consents and
waivers applicable to the sale and purchase of the Membership Interests
contemplated by this Agreement shall have expired or shall have been terminated
or shall have been received.

 

(c)           No Order.  No Governmental Authority shall have enacted, issued,
promulgated, enforced or entered any Law or Governmental Order (whether
temporary, preliminary or permanent) that has the effect of making the
transactions contemplated by this Agreement or the Ancillary Agreements illegal
or otherwise restraining or prohibiting the consummation of such transactions
unless same shall have expired or shall have been terminated.

 

(d)           Closing of Non-Portfolio Real Property Interest Purchase
Agreements.  The Purchaser and the Sellers shall have consummated the
transactions contemplated by the Non-Portfolio Real Property Interest Purchase
Agreements.

 

(e)           No Litigation Threatened.  No Action having a reasonable
likelihood of prevailing shall have been instituted or threatened before a court
or other Governmental Authority to restrain, prohibit or materially delay any of
the transactions contemplated hereby; provided, that the Sellers shall not be
able to asset this condition if any Seller shall have instigated such Action.

 

46

--------------------------------------------------------------------------------


 

Section 7.02.          Conditions to Obligations of the Purchaser.  The
obligations of MCRLP and the Purchaser to consummate the transactions
contemplated by this Agreement shall be subject to the fulfillment or written
waiver, at or prior to the Closing, of each of the following conditions:

 

(a)           Representations, Warranties and Covenants.  (i) The
representations and warranties of the Sellers contained in this Agreement which
are qualified by Material Adverse Effect or materiality shall be true and
correct in all respects as of the Closing and the representations and warranties
of the Sellers contained in this Agreement which are not qualified by Material
Adverse Effect or materiality shall be true and correct in all material respects
as of the Closing Date, other than such representations and warranties that are
made as of another date, in which case such representations and warranties shall
be so true and correct as of such other date, and (ii) the covenants and
agreements contained in this Agreement to be complied with by the Sellers at or
before the Closing shall have been complied with in all material respects.

 

(b)           Governmental Approvals.  All governmental approvals, consents, and
waivers applicable to the sale and purchase of the Membership Interests
contemplated by this Agreement shall have expired or shall have been terminated
or shall have been received.

 

(c)           No Order.  No Governmental Authority shall have enacted, issued,
promulgated, enforced or entered any Law or Governmental Order (whether
temporary, preliminary or permanent) that has the effect of making the
transactions contemplated by this Agreement or the Ancillary Agreements illegal
or otherwise restraining or prohibiting the consummation of such transactions
unless same shall have expired or shall have been terminated.

 

(d)           No Litigation Threatened.  No Action having a reasonable
likelihood or prevailing shall have been instituted or threatened before a court
or other Governmental Authority to restrain, prohibit or materially delay any of
the transactions contemplated hereby; provided, that the Purchaser shall not be
entitled to assert this condition if MCRLP or the Purchaser (or any of their
Affiliates) shall have instigated such Action.

 

(e)           2006 Interim Financial Statements.  The 2006 Interim Financial
Statements shall have been delivered to the Purchaser.

 

(f)            Repayment of Indebtedness.  The Sellers shall have caused the
repayment of all indebtedness identified on Section 3.16(a)(ii) of the
Disclosure Schedule as indebtedness that will be repaid prior to or at Closing
and all liens or guaranties with respect to such indebtedness shall be
discharged.

 

(g)           Closing of Non-Portfolio Real Property Interest Purchase
Agreements.  The Purchaser and the Sellers shall have consummated the
transactions contemplated by the Non-Portfolio Real Property Interest Purchase
Agreements.

 

(h)           Due Diligence Expiration Date.  The Due Diligence Expiration Date
shall have passed without the Purchaser having terminated this Agreement
pursuant to Section 9.01(c).

 

Notwithstanding anything contained herein to the contrary, if the parties to the
Real Estate Agreement shall consummate the transactions contemplated by the Real
Estate Agreement,

 

47

--------------------------------------------------------------------------------


 

unless this Agreement shall have been terminated prior to such consummation
pursuant to Article IX, MCRLP and the Purchaser shall be deemed to have
automatically waived all such conditions to Closing contained in this Article
VII, provided, however, the Purchaser shall retain any and all rights it shall
otherwise have under this Agreement, including without limitation the
Purchaser’s rights and remedies under Article VIII.

 

Article VIII

 

INDEMNIFICATION

 

Section 8.01.          Survival of Representations and Warranties.  The
representations and warranties of the parties hereto contained in this Agreement
shall survive the Closing for a period of eighteen (18) months after the
Closing, except that (i) the representations and warranties of Sellers in
Section 3.07 shall survive for a period of two (2) years after the Closing, (ii)
the representations and warranties of Sellers in Sections 3.01, 3.02, 3.03 and
3.14 shall survive for a period of three (3) years after the Closing, and (iii)
the representations and warranties of Sellers in Section 3.15 shall survive
indefinitely; provided, that any claim made with reasonable specificity by the
party seeking to be indemnified within the time periods set forth in this
Section 8.01 shall survive until such claim is finally and fully resolved.  All
covenants and agreements contained herein shall remain in full force and effect
for a period of eighteen (18) months following the Closing, except for those
covenants and agreements that by their terms are to be performed in whole or in
part after the Closing, which shall remain in full force and effect for a period
equal to the later of eighteen (18) months after the Closing or eighteen (18)
months following the date by which such covenant or agreement is required to be
performed; provided, however, that any claim made with reasonable specificity by
the party seeking to be indemnified within the time periods set forth in this
Section 8.01 shall survive until such claim is finally and fully resolved.

 

Section 8.02.          Indemnification by the Sellers.  Subject to Section 8.07,
MCRLP the Purchaser and their Affiliates, officers, directors, employees,
agents, successors and assigns (each, a “Purchaser Indemnified Party”) shall be
indemnified and held harmless by the Sellers, jointly and severally, for and
against all losses, damages, claims, costs and expenses, interest, awards,
judgments and penalties (including reasonable attorneys’ and consultants’ fees
and expenses) actually suffered or incurred by them (hereinafter, a “Loss” or,
collectively “Losses”), arising out of or resulting from:  (a) the breach of any
representation or warranty made by the Sellers contained in this Agreement, (b)
the breach of any covenant or agreement by the Sellers contained in this
Agreement, (c) any of the Sellers (or any predecessor of any of the Sellers)
having been a member of an “affiliated group” (as defined in Section 1504(a) of
the Code) for any consolidated, combined or unitary foreign, state or local tax
purposes, (d) any Tax sharing, allocation or similar agreement to which the
Companies and the Subsidiaries are a party prior to or as of the Closing, (e)
all Taxes attributable to the activities of Gale Services, Gale Construction or
any Subsidiary attributable to the period on or prior to the Closing except as
set forth as a reserve or liability on the Final Financial Statements or (f) the
Excluded Assets (including the employment agreements identified on Section
1.01(b) of the Disclosure Schedule).

 

Section 8.03.          Indemnification by the Purchaser.  The Sellers and their
Affiliates, officers, directors, employees, agents, successors and assigns
(each, a “Seller Indemnified

 

48

--------------------------------------------------------------------------------


 

Party”) shall be indemnified and held harmless by MCRLP and the Purchaser,
jointly and severally, for and against any and all Losses, arising out of or
resulting from:  (a) the breach of any representation or warranty made by the
Purchaser or MCRLP contained in this Agreement, (b) the breach of any covenant
or agreement by the Purchaser or MCRLP contained in this Agreement, or (c) any
Liability of Gale Services, Gale Construction or any Subsidiary arising before
or after the Closing, except to the extent the Sellers are obligated to
indemnify the Purchaser Indemnified Parties pursuant to Section 8.02.

 

Section 8.04.          Limits on Indemnification.

 

(a)           No claim may be asserted nor may any Action be commenced against
either party for breach of any representation, warranty, covenant or agreement
contained herein, unless written notice of such claim or action is received by
such party describing in reasonable detail the facts and circumstances with
respect to the subject matter of such claim or Action on or prior to the date on
which the representation, warranty, covenant or agreement on which such claim or
Action is based ceases to survive as set forth in Section 8.01, irrespective of
whether the subject matter of such claim or action shall have occurred before or
after such date.

 

(b)           Notwithstanding anything to the contrary contained in this
Agreement:  (i) an Indemnifying Party shall not be liable for any claim for
indemnification pursuant to Sections 8.02(a) (other than with respect to the
representation and warranty set forth in Section 3.14(i)) or 8.03(a), unless and
until the aggregate amount of indemnifiable Losses which may be recovered from
the Indemnifying Party equals or exceeds $250,000 (the “Indemnification
Threshold”) after which the Indemnifying Party shall fully indemnify the other
party for the total of such Losses; (ii) the maximum amount of indemnifiable
Losses which may be recovered from an Indemnifying Party arising out of or
resulting from the causes set forth in Section 8.02(a) (other than with respect
to the representation and warranty set forth in Section 3.14(i)) or 8.03(a)
shall be an amount equal to $4,000,000,  (iii) neither party hereto shall have
any liability under any provision of this Agreement or the Ancillary Agreements
for any punitive damages, and (iv) the Sellers shall have no obligation to
indemnify any Purchaser Indemnified Party for any breach of the Sellers
representations, warranties, covenants or agreements contained herein which is
corrected pursuant to an amendment or supplement to the Disclosure Schedule made
prior to the Due Diligence Expiration Date pursuant to Section 5.13.

 

(c)           For all purposes of this Article VIII, “Losses” shall be net of
any insurance or other recoveries actually received by the Indemnified Party or
its Affiliates in connection with the facts giving rise to the right of
indemnification.

 

Section 8.05.          Notice of Loss; Third Party Claims.

 

(a)           An Indemnified Party shall give the Indemnifying Party notice of
any matter which an Indemnified Party has determined has given or could give
rise to a right of indemnification under this Agreement, within sixty (60) days
of such determination, stating the amount of the Loss, if known, and method of
computation thereof, and containing a reference to the provisions of this
Agreement in respect of which such right of indemnification is claimed or
arises.

 

49

--------------------------------------------------------------------------------


 

(b)           If an Indemnified Party shall receive notice of any Action, audit,
claim, demand or assessment (each, a “Third Party Claim”) against it which may
give rise to a claim for Loss under this Article VIII, within thirty (30) days
of the receipt of such notice, the Indemnified Party shall give the Indemnifying
Party notice of such Third Party Claim; provided, however, that the failure to
provide such notice shall not release the Indemnifying Party from any of its
obligations under this Article VIII except to the extent that such failure
results in a detriment to the Indemnifying Party and shall not relieve the
Indemnifying Party from any other Liability that it may have to any Indemnified
Party other than under this Article VIII. The Indemnifying Party shall be
entitled to assume and control the defense of such Third Party Claim at its
expense and through counsel of its choice if it gives notice of its intention to
do so to the Indemnified Party within fifteen (15) days of the receipt of such
notice from the Indemnified Party. If the Indemnifying Party elects to undertake
any such defense against a Third Party Claim, the Indemnified Party may
participate in such defense at its own expense. The Indemnified Party shall
fully cooperate with the Indemnifying Party in such defense and make available
to the Indemnifying Party, at the Indemnifying Party’s expense, all witnesses,
pertinent records, materials and information in the Indemnified Party’s
possession or under the Indemnified Party’s control relating thereto as is
reasonably required by the Indemnifying Party. If the Indemnifying Party elects
to direct the defense of any such claim or proceeding, the Indemnified Party
shall not pay, or permit to be paid, any part of such Third Party Claim unless
the Indemnifying Party consents in writing to such payment or unless the
Indemnifying Party withdraws from the defense of such Third Party Claim
liability or unless a final judgment from which no appeal may be taken by or on
behalf of the Indemnifying Party is entered against the Indemnified Party for
such Third Party Claim. If the Indemnifying Party assumes the defense of any
such claims or proceeding pursuant to this Section 8.05 and proposes to settle
such claims or proceeding prior to a final judgment thereon or to forgo any
appeal with respect thereto, then the Indemnifying Party shall give the
Indemnified Party prompt written notice thereof and the Indemnified Party shall
have the right to participate in the settlement or assume or reassume the
defense of such claims or proceeding. The Indemnifying Party shall not enter
into any settlement or compromise of any action, suit or proceeding or consent
to the entry of any judgment (i) which does not include as an unconditional term
thereof the delivery by the claimant or plaintiff to the Indemnified Party of a
written release from all liability in respect of such action, suit or proceeding
or (ii) for other than monetary damages to be borne in full by the Indemnifying
Party without the prior written consent of the Indemnified Party, which consent
shall not be unreasonably withheld, conditioned or delayed.

 

Section 8.06.          Remedies.   MCRLP, the Purchaser and each of the Sellers
acknowledge and agree that (i) following the Closing, the indemnification
provisions of Section 8.02 and Section 8.03 shall be the sole and exclusive
remedies of the parties for any breach by the other party of the representations
and warranties in this Agreement and for any failure by the other party to
perform and comply with any covenants and agreements contained in this
Agreement, except that if any of the provisions of this Agreement are not
performed in accordance with their terms or are otherwise breached, the parties
shall be entitled to specific performance of the terms thereof in addition to
any other remedy at Law or equity and (ii) anything herein to the contrary
notwithstanding, no breach of any representation, warranty, covenant or
agreement contained herein shall give rise to any right on the part of MCRLP,
the Purchaser or the Sellers, after the consummation of the purchase and sale of
the Membership Interests contemplated by this Agreement, to rescind this
Agreement or any of the transactions

 

50

--------------------------------------------------------------------------------


 

contemplated hereby. Each party hereto shall take all reasonable steps to
mitigate its Losses upon and after becoming aware of any event which could
reasonably be expected to give rise to any Losses. The Purchaser shall only have
the right to set off any Losses for which the Purchaser Indemnified Parties are
entitled to indemnification pursuant to Section 8.02(a) from any payment
required to be made to the Sellers pursuant to the Earnout. Notwithstanding the
foregoing and after no additional Earnout payments are capable of being earned,
if any Losses, or any portion thereof, for which the Purchaser Indemnified
Parties are entitled to indemnification pursuant to Section 8.02(a) were not
satisfied by set off from the Earnout, the Sellers may elect, at their sole
option, to satisfy their obligations for such Losses by either (i) paying any
such obligations in cash, or (ii) instructing Purchaser or MCRLP to cancel such
number of O.P. Units held in the name of the Indemnifying Party as shall be
equal to (x) the aggregate dollar value of the Loss not otherwise set off from
the Earnout divided by (y) $44.50 (or any combination of clauses (i) and (ii)).

 

Article IX

TERMINATION, AMENDMENT AND WAIVER

 

Section 9.01.          Termination.  This Agreement may be terminated at any
time prior to the Closing:

 

(a)           by either the Sellers, or the Purchaser, if the Closing shall not
have occurred by the termination date specified in the Real Estate Agreement
(including any extension thereof); provided, however, that the right to
terminate this Agreement under this Section 9.01(a) shall not be available to
any party whose failure to fulfill any obligation under this Agreement shall
have been the cause of, or shall have resulted in, the failure of the Closing to
occur on or prior to such date;

 

(b)           by either the Purchaser or the Sellers in the event that any
Governmental Order restraining, enjoining or otherwise prohibiting the
transactions contemplated by this Agreement shall have become final and
nonappealable;

 

(c)           by the Purchaser, if it provides written notice to the Sellers of
its intention to terminate this Agreement by not later than 5:00 pm, Eastern
Standard Time, on the Due Diligence Expiration Date;

 

(d)           by the Purchaser, if (i) a supplement or amendment of any section
of the Disclosure Schedule made by the Sellers pursuant to Section 5.13
materially and adversely affects the benefits to be obtained by the Purchaser
under this Agreement and (ii) any breach of a representation, warranty, covenant
or agreement referred to in such supplement or amendment cannot be or has not
been cured within thirty (30) days after such supplement or amendment is made by
the Sellers;

 

(e)           by the Sellers, if MCRLP or the Purchaser shall have breached any
of its representations, warranties, covenants or agreements contained in this
Agreement which would give rise to the failure of a condition set forth in
Article VII, which breach cannot be or has not

 

51

--------------------------------------------------------------------------------


 

been cured within thirty (30) days after the giving of written notice by the
Sellers to the Purchaser specifying such breach;

 

(f)            by the Purchaser, if the Sellers shall have breached any of their
representations, warranties, covenants or agreements contained in this Agreement
which would give rise to the failure of a condition set forth in Article VII,
which breach cannot be or has not been cured within thirty (30) days after the
giving of written notice by the Purchaser to the Sellers specifying such breach;
or

 

(g)           by the mutual written consent of the Sellers and the Purchaser.

 

Notwithstanding anything contained herein to the contrary, if the parties to the
Real Estate Agreement shall consummate the transactions contemplated by the Real
Estate Agreement, unless this Agreement shall have been terminated prior to such
consummation pursuant to this Article IX, neither MCRLP nor the Purchaser shall
have any right to terminate this Agreement.

 

Section 9.02.          Effect of Termination.

 

In the event of termination of this Agreement as provided in Section 9.01, this
Agreement shall forthwith become void and there shall be no liability on the
part of either party hereto except (a) as set forth in Section 5.03 and Article
X and (b) that nothing herein shall relieve either party from liability for any
breach of this Agreement occurring prior to such termination.

 

Article X

GENERAL PROVISIONS

 

Section 10.01.        Expenses.  Except as otherwise specified in this
Agreement, all costs and expenses, including, fees and disbursements of counsel,
financial advisors and accountants, incurred in connection with this Agreement
and the transactions contemplated by this Agreement shall be borne by the party
incurring such costs and expenses, whether or not the Closing shall have
occurred.

 

Section 10.02.        Notices.  All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given or made (and
shall be deemed to have been duly given or made upon receipt) by delivery in
person, by an internationally recognized overnight courier service, by e-mail
(read receipt requested), by facsimile or registered or certified mail (postage
prepaid, return receipt requested) to the respective parties hereto at the
following addresses (or at such other address for a party as shall be specified
in a notice given in accordance with this Section 10.02):

 

If to the Sellers:

 

c/o The Gale Company, Suite 200
Florham Park, New Jersey 07932
Telecopy:  (973) 245-3600
Telephone:  (973) 301-9500

E-Mail: SG@TheGaleCompany.com
Attention: Mr. Stanley C. Gale

 

52

--------------------------------------------------------------------------------


 

with a copy (which shall not constitute notice) to:

 

Greenberg Traurig, LLP
200 Park Avenue
New York, NY  10166
Telecopy:  (212) 801-6400
Telephone: (212) 801-9200

E-Mail: Ivanhoer@gtlaw.com and Gerasimovichk@gtlaw.com   
Attention:  Robert Ivanhoe, Esq. and Kenneth A. Gerasimovich, Esq.

 

If to MCRLP or the Purchaser:

 

c/o Mack-Cali Realty Corporation

11 Commerce Drive

Cranford, New Jersey  07016

with two (2)

separate copies

of the notice sent

to the attention of:

 

Telecopy:  (908) 272-0214

Telephone:  (908) 272-2009

Email:  mhersh@mack-cali.com

Attention:  Mitchell E. Hersh

President and Chief Executive Officer

 

And

 

Telecopy:  (908) 272-0485

Telephone:  (908) 272-2612

Email:  rthomas@mack-cali.com

Attention:  Roger W. Thomas

Executive Vice President and General Counsel

 

with a copy (which shall not constitute notice) to:

 

Pryor Cashman Sherman & Flynn LLP

410 Park Avenue

New York, New York 10022

Telecopy:  (212) 798-6329

Telephone:  (212) 326-0133
Email:  bhornick@pryorcashman.com
Attention:  Blake Hornick

 

And

 

53

--------------------------------------------------------------------------------


 

Seyfarth Shaw LLP

1270 Avenue of the Americas

25th Floor

New York, New York 10020

Telecopy:  (212) 218-5527

Telephone:  (212) 218-5620
Email:  jnapoli@seyfarth.com
Attention:  John P. Napoli

 

Section 10.03.        Public Announcements; Confidentiality.  Upon the execution
of this Agreement, the Purchaser and MCRLP shall have the right to make such
public announcements or filings as may be required by (i) the Securities Act,
(ii) the Securities Exchange Act, (iii) the rules and listing standards of the
New York Stock Exchange, Inc., (iv) any other law of a jurisdiction to which
MCRLP is subject, or (v) any oral questions, interrogatories, requests for
information, subpoena, civil investigative demand, or similar process required
by applicable rules, laws or regulations by any court, law or administrative
authority to which Purchaser and MCRLP are subject. Purchaser and MCRLP also
shall have the right to make such public announcements or filings as they may
deem reasonably prudent, and shall be entitled to make such filings or
announcements upon advice of counsel as may be otherwise be deemed necessary. In
this  connection, it should be noted that MCRLP has determined that the entry
into this Agreement will need to be disclosed within four (4) business days of
its execution on a Current Report on Form 8-K under Item 1.01 thereof and that
the Agreement will be filed as an exhibit thereto or be filed as an exhibit to
MCRLP’s next following periodic report filed pursuant to the Securities Exchange
Act. Sellers may make such public disclosures as are required by Law. Each of
Sellers, Purchaser and MCRLP hereby agree to provide the non-disclosing parties
as much advance notice as reasonably possible with respect to the nature of such
disclosure, cooperate fully as to the timing and contents of such disclosure and
review in good faith the suggestions of the other party with respect to the
contents of such disclosure.

 

Section 10.04.        Severability.  If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced by any Law or
public policy, all other terms and provisions of this Agreement shall
nevertheless remain in full force and effect for so long as the economic or
legal substance of the transactions contemplated by this Agreement is not
affected in any manner materially adverse to either party hereto. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties hereto shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated by
this Agreement are consummated as originally contemplated to the greatest extent
possible.

 

Section 10.05.        Entire Agreement.  This Agreement (including the Exhibits
and the Disclosure Schedule) and the Ancillary Agreements constitute the entire
agreement of the parties hereto with respect to the subject matter hereof and
thereof and supersede all prior agreements and undertakings, both written and
oral, between the Sellers and the Purchaser with respect to the subject matter
hereof and thereof.

 

Section 10.06.        Assignment.   This Agreement may not be assigned by
operation of Law or otherwise without the prior express written consent of the
Sellers, and the Purchaser or

 

54

--------------------------------------------------------------------------------


 

MCRLP which consent may be granted, conditioned, delayed or withheld in the sole
discretion of the Sellers or the Purchaser or MCRLP, as the case may be.
Notwithstanding the foregoing, the Purchaser may assign any or all of its
interests in this transaction to one or more Affiliates, provided, that any such
assignment shall not relieve the Purchaser from its obligations hereunder.

 

Section 10.07.        Amendment.  This Agreement may not be amended or modified
except (a) by an instrument in writing signed by, or on behalf of, the Sellers
and the Purchaser or MCRLP or (b) by a waiver in accordance with Section 10.08.

 

Section 10.08.        Waiver.  Any party to this Agreement may (a) extend the
time for the performance of any of the obligations or other acts of the other
party, (b) waive any inaccuracies in the representations and warranties of the
other party contained herein or in any document delivered by the other party
pursuant hereto, or (c) waive compliance with any of the agreements of the other
party or conditions to such party’s obligations contained herein. Any such
extension or waiver shall be valid only if set forth in an instrument in writing
signed by the party to be bound thereby. Any waiver of any term or condition
shall not be construed as a waiver of any subsequent breach or a subsequent
waiver of the same term or condition, or a waiver of any other term or condition
of this Agreement. The failure of either party hereto to assert any of its
rights hereunder shall not constitute a waiver of any of such rights.

 

Section 10.09.        No Third Party Beneficiaries.  This Agreement shall be
binding upon and inure solely to the benefit of the parties hereto and their
respective successors and permitted assigns and nothing herein, express or
implied (including the provisions of Article VI relating to employee matters and
Article VIII relating to indemnified parties), is intended to or shall confer
upon any other Person any legal or equitable right, benefit or remedy of any
nature whatsoever, including any rights of employment for any specified period,
under or by reason of this Agreement.

 

Section 10.10.        Currency.  Unless otherwise specified in this Agreement,
all references to currency, monetary values and dollars set forth herein shall
mean United States (U.S.) dollars and all payments hereunder shall be made in
United States dollars.

 

Section 10.11.        Governing Law.  This Agreement and all others arising out
of or relating to this Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware. All Actions arising out of
or relating to this Agreement shall be heard and determined exclusively in any
New York federal court sitting in the Borough of Manhattan of The City of New
York; provided, however, that if such federal court does not have jurisdiction
over such Action, such Action shall be heard and determined exclusively in any
New York state court sitting in the Borough of Manhattan of The City of New
York. Consistent with the preceding sentence, the parties hereto hereby (a)
submit to the exclusive jurisdiction of any federal or state court sitting in
the Borough of Manhattan of The City of New York for the purpose of any Action
arising out of or relating to this Agreement brought by any party hereto and (b)
irrevocably waive, and agree not to assert by way of motion, defense, or
otherwise, in any such Action, any claim that it is not subject personally to
the jurisdiction of the above-named courts, that its property is exempt or
immune from attachment or execution, that the Action is brought in an
inconvenient forum, that the venue of the Action is improper, or that this

 

55

--------------------------------------------------------------------------------


 

Agreement or the transactions contemplated by this Agreement may not be enforced
in or by any of the above-named courts.

 

Section 10.12.        Waiver of Jury Trial.  The parties hereto hereby waive to 
the fullest extent permitted by applicable law any right it may have to a trial
by jury with respect to any litigation directly or indirectly arising out of,
under or in connection with this Agreement or the transactions contemplated by
this Agreement. Each of the parties hereto hereby (a) certifies that no
representative, agent or attorney of the other party has represented, expressly
or otherwise, that such other party would not, in the event of litigation, seek
to enforce the foregoing waiver and (b) acknowledges that it has been induced to
enter into this Agreement and the transactions contemplated by this Agreement,
as applicable, by, among other things, the mutual waivers and certifications in
this Section 10.12.

 

Section 10.13.        Counterparts.  This Agreement shall not be effective or
binding until such time as it has been executed and delivered by all parties
hereto. This Agreement may be executed and delivered (including by facsimile
transmission or portable document format (PDF)) in one or more counterparts, and
by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original, but all of which taken together
shall constitute one and the same agreement.

 

Section 10.14.        Cooperation.  Prior to and after the Closing, each party
hereto shall, from time to time, execute, acknowledge and deliver such further
instruments, in recordable form, if necessary, and perform such additional acts,
as the other party may reasonably request in writing in order to effectuate the
intent of this Agreement, within thirty (30) days of the request. Except with
respect to the Sellers’ admission to MCRLP as limited partners as contemplated
herein, nothing contained in this Agreement shall be deemed to create any rights
or obligations of partnership, joint venture or similar association between the
Sellers and Purchaser or MCRLP. This Agreement shall be given a fair and
reasonable construction in accordance with the intentions of the parties hereto,
and without regard to or aid of canons requiring construction against the
Sellers, Purchaser and MCRLP or the party whose counsel drafted this Agreement.
The provisions of this Section 10.14 shall survive the Closing.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

56

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Purchaser, MCRLP and each of the Sellers have executed
or have caused this Membership Interest Purchase and Contribution Agreement to
be executed by their respective officers or Persons thereunto duly authorized as
of the date first written above.

 

 

MACK-CALI REALTY ACQUISITION CORP.,

 

a Delaware corporation

 

 

 

 

By:

/s/ MITCHELL E. HERSH

 

 

Name: Mitchell E. Hersh

 

 

Title: President and Chief Executive Officer

 

 

 

 

MACK-CALI REALTY L.P.,

 

a Delaware limited partnership

 

 

 

 

 

 

By:

Mack-Cali Realty Corporation,

 

 

a Maryland corporation, its general partner

 

 

 

By:

/s/ MITCHELL E. HERSH

 

 

Name: Mitchell E. Hersh

 

Title: President and Chief Executive Officer

 

 

 

 

SCG HOLDING CORP.

 

 

 

 

By:

/s/ STANLEY C. GALE

 

 

Name: Stanley C. Gale

 

Title: Chief Executive Officer

 

 

 

STANLEY C. GALE

 

 

 

/s/ STANLEY C. GALE

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

PAYMENTS TO THE SELLERS

 

Name

 

Ownership Percentage

 

 

 

 

 

Stanley C. Gale

 

99

%

 

 

 

 

SCG Holding Corp.

 

1

%

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

MACK-CALI REALTY, L.P. UNIT CERTIFICATE

 

* SEE RESTRICTIVE LEGENDS ON SECOND PAGE *

 

MACK-CALI REALTY, L.P.
A DELAWARE LIMITED PARTNERSHIP

 

Number:

        

 

Units:

         

 

 

This is to certify that                                   is the owner of
                                                        (          ) paid Common
Units of Mack-Cali Realty, L.P., a Delaware limited partnership (the
“Partnership”), transferable only on the books of the Partnership by the holder
hereof in person or by the duly authorized Attorney upon surrender of this
Certificate properly endorsed.

 

WITNESS, the seal of the Partnership and the signature of its duly authorized
General Partner.

 

Dated:             

 

 

MACK-CALI REALTY, L.P.

 

 

 

 

By:

Mack-Cali Realty Corporation, its

 

 

general partner

 

 

 

 

By:

 

 

 

 

Roger W. Thomas

 

 

Executive Vice President

 

-SEAL-

 

--------------------------------------------------------------------------------


 

REFERENCE IS MADE TO THE SECOND AMENDED AND RESTATED LIMITED PARTNERSHIP
AGREEMENT DATED AS OF DECEMBER 11, 1997 OF MACK-CALI REALTY, L.P., AS AMENDED
(THE “SECOND AMENDED AND RESTATED PARTNERSHIP AGREEMENT”) FOR THE RIGHTS OF THE
COMMON UNITS REPRESENTED BY THIS CERTIFICATE.

 

THE COMMON UNITS REPRESENTED BY THIS CERTIFICATE OR INSTRUMENT MAY NOT BE
TRANSFERRED, SOLD, ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF
UNLESS SUCH TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER
DISPOSITION COMPLIES WITH THE PROVISIONS OF THE SECOND AMENDED AND RESTATED
PARTNERSHIP AGREEMENT, AND THAT CERTAIN MEMBERSHIP INTEREST PURCHASE AND
CONTRIBUTION AGREEMENT BY AND AMONG MR. STANLEY C. GALE, SCG HOLDING CORP.,
MACK-CALI REALTY ACQUISITION CORP. AND MCRLP DATED AS OF MARCH        , 2006 (A
COPY OF WHICH IS ON FILE WITH MCRLP; THE “PURCHASE AGREEMENT”). EXCEPT AS
OTHERWISE PROVIDED IN SUCH AGREEMENTS, NO TRANSFER, SALE, ASSIGNMENT, PLEDGE,
HYPOTHECATION OR OTHER DISPOSITION OF THE COMMON UNITS REPRESENTED BY THIS
CERTIFICATE MAY BE MADE EXCEPT (A) PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR (B) IF
MCRLP HAS BEEN FURNISHED WITH A SATISFACTORY OPINION OF COUNSEL FOR THE HOLDER
THAT SUCH TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER DISPOSITION
IS EXEMPT FROM THE PROVISIONS OF SECTION 5 OF THE ACT AND THE RULES AND
REGULATIONS IN EFFECT THEREUNDER. IN ADDITION, THE COMMON UNITS ARE SUBJECT TO
THE PROVISIONS OF SECTION 5.17 OF THE PURCHASE AGREEMENT.

 

THE PARTNERSHIP WILL FURNISH TO EACH HOLDER WHO SO REQUESTS A STATEMENT OF THE
POWERS, DESIGNATIONS, PREFERENCES AND RELATIVE PARTICIPATING, OPTIONAL OR OTHER
SPECIAL RIGHTS OF EACH CLASS OF UNITS OR SERIES THEREOF WHICH THE PARTNERSHIP IS
AUTHORIZED TO ISSUE AND OF THE QUALIFICATIONS, LIMITATIONS OR RESTRICTIONS OF
SUCH PREFERENCES AND/OR RIGHTS. ANY SUCH REQUEST IS TO BE ADDRESSED TO THE
PARTNERSHIP AT ITS PRINCIPAL PLACE OF BUSINESS.

 

FOR VALUE RECEIVED,                                                hereby sells,
assigns and transfers unto
                                                                                                   Common
Units represented by the within Certificate, and do hereby irrevocably
constitute and appoint                                                  Attorney
to transfer the said Common Units on the books of the within named Partnership
with full power of substitution in the premises.

 

 

Dated:

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

EARNOUT

 

Section 1                Definitions.

 

Section 1.01           Defined Terms. When used in this Exhibit D, the following
terms shall have the meanings specified therefor below:

 

“Anniversary Year” means, as applicable, the First Anniversary Year, the Second
Anniversary Year or the Third Anniversary Year.

 

“AT&T” means AT&T Corporation.

 

“AT&T Earnout Payment” means any payment made pursuant to Section 2.01 of this
Exhibit D.

 

“AT&T Gross Income” means Gross Income (excluding directly reimbursed expenses)
from AT&T or a replacement source of new business (which may be from an existing
client to the extent such existing client generates additional new or
incremental business) procured primarily by the Sellers and/or employees or
officers of the Purchaser, the Companies or the Subsidiaries, and as reasonably
agreed in good faith between the Purchaser and the Sellers.

 

“AT&T Threshold” has the meaning specified in Section 2.01 of this Exhibit D.

 

“Budget and Operating Plan” means collectively, the annual budget and the
operating plan for the Companies and the Subsidiaries as approved by the
Purchaser and the Sellers.

 

“Certified Balance Sheets and Income Statements” means unaudited
consolidating/combining balance sheets and income statements of the Business as
of and for the period ended as of the last day of each Anniversary Year,
accompanied by a statement signed by the chief financial officer of MCRLP on
behalf of the Purchaser certifying that such balance sheets and income
statements are prepared in accordance with GAAP (but which lack footnotes and
other presentation items required under GAAP), in a form similar to the 2005
Financial Statements and are true, correct and complete in all material respects
as at the respective dates thereof and for the respective periods indicated
therein.

 

“Earnout Payment” has the meaning specified in Section 3.02(a) of this Exhibit
D.

 

“First Anniversary Year” means the one year period between the first day of the
first full calendar month following the Closing Date and ending on the last day
of the twelfth full calendar month thereafter, provided, however, to the extent
the Closing Date occurs on one of the first ten days of a calendar month, the
First Anniversary Year means the one year period beginning the first day of the
calendar month in which the Closing occurs and ending on the last day of the
twelfth calendar month thereafter.

 

D-1

--------------------------------------------------------------------------------


 

“Gross Income” means total revenues generated by the Company and the
Subsidiaries, regardless of where recorded, operating in accordance with the
provisions of Section 5 of this Exhibit D for the Anniversary Year in question,
determined in accordance with GAAP consistently applied by the Companies and the
Subsidiaries, excluding the effects of any amortization of or other purchase
accounting adjustments required by GAAP, and reduced by: (a) reimbursement
revenue, (including, but not limited to, salary reimbursement fee, insurance
reimbursement fee and the like) except to the extent of the gross profit
associated with all reimbursed salaries for any new or materially amended
contract(s); (b) interest income; (c) direct construction costs; (d) other
income not derived from the Business and (e) reversal of expenses recognized in
prior periods. Gross Income shall be determined without duplication. Gross
Income will also include an additional three (3) months of revenue determined as
of the last full calendar month prior to the sale of any property which is to be
acquired as part of the Real Estate Agreement and the transactions contemplated
thereby, which is currently managed by the Company and the Subsidiaries and for
which MCRLP or its affiliates have sole and absolute authority to cause such
sale to occur, but only if such sale results in a termination of the relevant
agreement with respect to such property. Notwithstanding anything else to the
contrary contained in this Agreement, Gross Income is intended to be calculated
in accordance with the manner in which the original pro-forma income statement
(which was prepared by the Sellers and provided to MCRLP and the Purchaser as
part of their initial evaluation of the Companies, and that formed the basis for
the Modeled Gross Income that is the basis of the earnout calculations contained
in this Exhibit D) was prepared.

 

“Gross Income Earnout” means, in any Anniversary Year, an amount equal to
$2,500,000 multiplied by a fraction, the numerator of which shall be the Gross
Income earned during such Anniversary Year and the denominator of which shall be
the Modeled Gross Income, but in no event shall the fraction be greater than
1.00.

 

“Gross Income Earnout Shortfall” means, in any Anniversary Year, an amount by
which $2,500,000 exceeds the actual Gross Income Earnout paid for such
Anniversary Year.

 

“Gross Income Rollover” means, in any Anniversary Year, an amount, if any, equal
to the amount by which Gross Income for such Anniversary Year exceeds the
Modeled Gross Income.

 

“Gross Income Threshold” means an amount equal to $15,000,000.

 

“Land Management Agreement” means that certain agreement by and between
Bellemead Development Corporation as Owner and PW/MS OP Sub III, LLC as Manager,
dated November 7, 1997.

 

“Modeled Gross Income” means, in the First Anniversary Year, an amount equal to
$21,700,000, and in the Second Anniversary Year and the Third Anniversary Year,
an amount equal to $20,000,000, plus the amount, if any, of gross revenues
payable during the relevant Anniversary Year pursuant to the Land Management
Agreement, as such agreement may have been renewed, determined by reference to
the period of time during such Anniversary Year in which the Land Management
Agreement continues and the gross revenues payable thereunder during such
period.

 

D-2

--------------------------------------------------------------------------------


 

“Modeled NOI” means an amount equal to $8,000,000.

 

“Net Income Earnout” means, in any Anniversary Year, an amount equal to
$2,500,000 multiplied by a fraction, the numerator of which shall be the NOI
earned during such Anniversary Year and the denominator of which shall be the
Modeled NOI, but in no event shall the fraction be greater than 1.00.

 

“Net Income Earnout Shortfall” means, in any Anniversary Year, an amount by
which $2,500,000 exceeds the actual Net Income Earnout paid for such Anniversary
Year.

 

“Net Income Rollover” means, in any Anniversary Year, an amount, if any, equal
to the amount by which NOI for such Anniversary Year exceeds Modeled NOI.

 

“Net Income Threshold” means an amount equal to $5,000,000.

 

“NOI” means Gross Income plus reimbursement revenue (including, but not limited
to, salary reimbursement fee, insurance reimbursement fee and the like) to the
extent deducted in arriving at Gross Income of the Companies and the
Subsidiaries operating in accordance with the provisions of Section 5 of this
Exhibit D after deducting, regardless of where recorded, for all expenses of the
Companies and the Subsidiaries (including (A) any severance payments made within
one (1) year of the Closing Date to employees of the Companies or the
Subsidiaries as of the Closing Date, and (B) thereafter, any other severance
payments made only in the ordinary course of the Business), as determined in
accordance with GAAP consistently applied by the Companies and the Subsidiaries;
provided that, in all such calculations of NOI there shall be excluded and no
effect shall be given to (i) any creation, restoration, elimination or reversal
of additional reserves or allowances on receivables included in the final
Closing Statement of Working Capital, (ii) any amounts deducted for the
Anniversary Year in question for income taxes, depreciation and interest, and
(iii) any amortization of or other purchase accounting adjustments required by
GAAP. No indirect cost shall be allocated to the Companies, the Subsidiaries or
the Business which are not otherwise designated in the Budget and Operating Plan
unless such indirect costs are reasonably so allocated. NOI shall be determined
without duplication. To the extent that Gross Income includes an additional
three months of revenue on account of the sale of any property, the related
expenses which would have been attributable to such income would also be
deducted in arriving at NOI. Notwithstanding anything else to the contrary
contained in this Agreement, NOI is intended to be calculated in accordance with
the manner in which the original pro-forma income statement (which was prepared
by the Sellers and provided to MCRLP and the Purchaser as part of their initial
evaluation of the Companies and that formed the basis for the Modeled NOI that
was the basis of the earnout calculations contained in this Exhibit D) was
prepared.

 

“Purchaser’s Accountants” has the meaning specified in Section 3.02(a) of this
Exhibit D.

 

“Second Anniversary Year” means the one year period between the first day after
the end of the First Anniversary Year and the end of the twelfth calendar month
thereafter.

 

“Sellers’ Accountants” has the meaning specified in Section 3.02(a) of this
Exhibit D.

 

D-3

--------------------------------------------------------------------------------


 

“Third Anniversary Year” means the one year period between the first day after
the end of the Second Anniversary Year and the end of the twelfth calendar month
thereafter.

 

Section 1.02           Other Defined Terms. Capitalized terms used herein but
not otherwise defined herein shall have the meaning ascribed thereto in the
Agreement of which this Exhibit D forms a part.

 

Section 2                Earnout Payments.

 

Section 2.01           AT&T Earnout. (a)  On the first anniversary of the
Closing Date, the Purchaser shall (and MCRLP shall cause the Purchaser to) pay
to the Sellers an amount equal to $3,000,000 if the Purchaser, the Companies,
the Subsidiaries and their respective Affiliates shall have received contractual
commitments for at least $3,000,000 of AT&T Gross Income for the following year
(the “AT&T Threshold”).

 

(b)           If the AT&T Threshold shall not be satisfied, then the Purchaser
shall (and MCRLP shall cause the Purchaser to) pay to the Sellers an amount
equal to the actual amount of AT&T Gross Income, if any, as shall have been
contracted to be in place for the following year.

 

(c)           Any payments to the Sellers from the Purchaser in respect of this
Section 2.01 shall be paid in immediately available funds within thirty (30)
days after the first anniversary of the Closing Date to an account designated by
the Sellers to the Purchaser.

 

Section 2.02           First Anniversary Year Earnout. (a)  After the First
Anniversary Year, the Purchaser shall (and MCRLP shall cause the Purchaser to)
pay to the Sellers an amount equal to:

 

(i)            the Gross Income Earnout, if the Gross Income equals or exceeds
the Gross Income Threshold during the First Anniversary Year; plus

 

(ii)           the Net Income Earnout, if the NOI equals or exceeds the Net
Income Threshold during the First Anniversary Year.

 

(b)           If Gross Income shall fail to equal or exceed the Gross Income
Threshold during the First Anniversary Year, then the Gross Income Earnout for
the First Anniversary Year shall not be payable in accordance with Section 2.05.
If the NOI shall fail to equal or exceed the Net Income Threshold during the
First Anniversary Year, then the Net Income Earnout for the First Anniversary
Year shall not be payable in accordance with Section 2.05.

 

Section 2.03           Second Anniversary Year Earnout. (a)  After the Second
Anniversary Year, the Purchaser shall (and MCRLP shall cause the Purchaser to)
pay to the Sellers an amount equal to:

 

(i)            the Gross Income Earnout, if the Gross Income during the Second
Anniversary Year plus any Gross Income Rollover from the First Anniversary Year
equals or exceeds the Gross Income Threshold; plus

 

D-4

--------------------------------------------------------------------------------


 

(ii)           the Net Income Earnout, if the NOI during the Second Anniversary
Year plus any Net Income Rollover from the First Anniversary Year equals or
exceeds the Net Income Threshold.

 

(b)           If there was either a Gross Income Earnout Shortfall or a Net
Income Earnout Shortfall for the First Anniversary Year, then, in addition to
any Earnout payable in accordance with Section 2.03(a) above, after the Second
Anniversary Year the Purchaser shall (and MCRLP shall cause the Purchaser to)
pay to the Sellers an amount, if any, equal to:

 

(i)            if the Gross Income during the First Anniversary Year plus any
Gross Income Rollover from the Second Anniversary Year equals or exceeds the
Gross Income Threshold, $2,500,000 multiplied by a fraction, the numerator of
which shall equal the aggregate of such Gross Income and the denominator of
which shall equal the Modeled Gross Income for the First Anniversary Year (but
such fraction shall not be greater than 1.00) less the amount of any Gross
Income Earnout actually paid for the First Anniversary Year; plus

 

(ii)           if the NOI during the First Anniversary Year plus any Net Income
Rollover from the Second Anniversary Year equals or exceeds the Net Income
Threshold, $2,500,000 multiplied by a fraction, the numerator of which shall
equal the aggregate of such NOI and the denominator of which shall equal the
Modeled NOI (but such fraction shall not be greater than 1.00) less the amount
of any Net Income Earnout actually paid for the First Anniversary Year.

 

(c)           If Gross Income during the Second Anniversary Year plus any Gross
Income Rollover from the First Anniversary Year shall fail to equal or exceed
the Gross Income Threshold, then the Gross Income Earnout for the Second
Anniversary Year shall not be payable in accordance with Section 2.05. If the
NOI during the Second Anniversary Year plus any Net Income Rollover from the
First Anniversary Year shall fail to equal or exceed the Net Income Threshold,
then the Net Income Earnout for the Second Anniversary Year shall not be payable
in accordance with Section 2.05.

 

Section 2.04           Third Anniversary Year Earnout. (a)  After the Third
Anniversary Year, the Purchaser shall (and MCRLP shall cause the Purchaser to)
pay to the Sellers an amount equal to:

 

(i)            the Gross Income Earnout, if the Gross Income during the Third
Anniversary Year plus any Gross Income Rollover from the First Anniversary Year
and from the Second Anniversary Year which, in either case, shall not have
previously been applied towards achieving any amounts payable under Section
2.03(a) or 2.03(b) equals or exceeds the Gross Income Threshold; plus

 

(ii)           the Net Income Earnout, if the NOI during the Third Anniversary
Year plus any Net Income Rollover from the First Anniversary Year and from the
Second Anniversary Year which, in either case, shall not have previously been
applied towards achieving any amounts payable under Section 2.03(a) or 2.03(b)
equals or exceeds the Net Income Threshold.

 

D-5

--------------------------------------------------------------------------------


 

(b)           If there was a Gross Income Earnout Shortfall for the First
Anniversary Year which shall not have been fully paid pursuant to Section
2.03(b), then, in addition to any Earnout payable in accordance with Section
2.04(a)(i) above, if the sum of (i) the Gross Income from the First Anniversary
Year plus (ii) the Gross Income Rollover from the Second Anniversary Year, if
any, plus (iii) the Gross Income Rollover from the Third Anniversary Year equals
or exceeds the Gross Income Threshold, then Purchaser shall (and MCRLP shall
cause the Purchaser to) pay to the Sellers an amount, if any, equal to
$2,500,000 multiplied by a fraction, the numerator of which shall equal the
aggregate of such Gross Income and the denominator of which shall equal the
Modeled Gross Income for the First Anniversary Year (but such fraction shall not
be greater than 1.00) less the amount of any Gross Income Earnout actually paid
for the First Anniversary Year (including pursuant to Section 2.03(b)).

 

(c)           If there was a Net Income Earnout Shortfall for the First
Anniversary Year which shall not have been fully paid pursuant to Section
2.03(b), then, in addition to any Earnout payable in accordance with Section
2.04(a)(ii) above, if the sum of (i) the NOI from the First Anniversary Year
plus (ii) the Net Income Rollover from the Second Anniversary Year, if any, plus
(iii) the Net Income Rollover from the Third Anniversary Year equals or exceeds
the Net Income Threshold, then Purchaser shall (and MCRLP shall cause the
Purchaser to) pay to the Sellers an amount, if any, equal to $2,500,000
multiplied by a fraction, the numerator of which shall equal the aggregate of
such NOI and the denominator of which shall equal the Modeled Net Income (but
such fraction shall not be greater than 1.00) less the amount of any Net Income
Earnout actually paid for the First Anniversary Year (including pursuant to
Section 2.03(b)).

 

(d)           If there was a Gross Income Earnout Shortfall for the Second
Anniversary Year, then, in addition to any Earnout payable in accordance with
Section 2.04(a)(i) above, if the sum of (i) the Gross Income Rollover from the
First Anniversary Year, if any, plus (ii) the Gross Income from the Second
Anniversary Year plus (iii) the Gross Income Rollover from the Third Anniversary
Year which, in either case, shall not previously been applied towards achieving
any amounts payable under Section 2.03 or this Section 2.04, equals or exceeds
the Gross Income Threshold, then Purchaser shall (and MCRLP shall cause the
Purchaser to) pay to the Sellers an amount, if any, equal to $2,500,000
multiplied by a fraction, the numerator of which shall equal the aggregate of
such Gross Income and the denominator of which shall equal the Modeled Gross
Income for the Second Anniversary Year (but such fraction shall not be greater
than 1.00) less the amount of any Gross Income Earnout actually paid for the
Second Anniversary Year.

 

(e)           If there was a Net Income Earnout Shortfall for the Second
Anniversary Year, then, in addition to any Earnout payable in accordance with
Section 2.04(a)(ii) above, if the sum of (i) the Net Income Rollover from the
First Anniversary Year, if any, plus (ii) the NOI from the Second Anniversary
Year plus (iii) the Net Income Rollover from the Third Anniversary Year which,
in either case, shall not previously been applied towards achieving any amounts
payable under Section 2.03 or this Section 2.04, equals or exceeds the Net
Income Threshold, then Purchaser shall (and MCRLP shall cause the Purchaser to)
pay to the Sellers an amount, if any, equal to $2,500,000 multiplied by a
fraction, the numerator of which shall equal the aggregate of such NOI and the
denominator of which shall equal the Modeled Net Income (but such fraction shall
not be greater than 1.00) less the amount of any Net Income Earnout actually
paid for the First Anniversary Year (including pursuant to Section 2.03(b)).

 

D-6

--------------------------------------------------------------------------------


 

(f)            If Gross Income during the Third Anniversary Year plus any
applicable Gross Income Rollover shall fail to equal or exceed the Gross Income
Threshold, then the Gross Income Earnout for the Third Anniversary Year shall
not be payable and shall be forfeited. If the NOI during the Third Anniversary
Year plus any applicable Net Income Rollover shall fail to equal or exceed the
Net Income Threshold, then the Net Income Earnout for the Third Anniversary Year
shall not be payable and shall be forfeited.

 

Section 2.05           Payment of Gross Income Earnout and Net Income Earnout.
Any payments to the Sellers from the Purchaser in respect of the Gross Income
Earnout or the Net Income Earnout will be paid in immediately available funds
not later than the third Business Day after determination by the parties as to
whether such Gross Income Earnout or Net Income Earnout shall have become
payable.

 

Section 2.06           Offset for Losses. The Purchaser shall be entitled to
deduct from any Earnout amount payable to the Sellers under this Exhibit D an
amount equal to any indemnifiable Losses which may be recovered by a Purchaser
Indemnified Party (pursuant to Article VIII of the Agreement) subject to the
limitation specified in Section 8.04(b) of the Agreement. Notwithstanding
anything herein to the contrary, any amounts deducted from any Earnout amount
under this Section 2.06 shall be deemed to have been paid to the Sellers for all
purposes under this Agreement and this Exhibit D.

 

Section 3                Determination

 

Section 3.01           Preparation of Financial Statements. (a)  Within sixty
(60) calendar days after the expiration of each Anniversary Year (except if an
Anniversary Year shall end on a calendar quarter, then within ninety (90)
calendar days after the expiration of the Anniversary Year), the Purchaser shall
(and MCRLP shall cause the Purchaser to) prepare and deliver to the Sellers the
Certified Balance Sheets and Income Statements for the prior Anniversary Year.

 

(b)           The Purchaser shall provide the Sellers with copies of any
information concerning the consolidated operations of the Purchaser as the
Sellers may reasonably request, including any financial information as may be
reasonably requested by the Sellers in order to allow the Sellers and the
Sellers’ Accountants to review and audit the Certified Balance Sheets and Income
Statements at Sellers’ sole cost and expense, with reasonable notice at normal
business hours.

 

Section 3.02           Determination of Earnout Payments.    (a) In addition to,
and along with, delivering the Certified Balance Sheets and Income Statements
for the prior Anniversary Year, the Purchaser shall prepare and deliver to the
Sellers a statement which sets forth, in reasonable detail, the Purchaser’s
determination of the payment due to the Sellers under Sections 2.02, 2.03 or
2.04, as the case may be (an “Earnout Payment”), if any, payable in respect of
the prior Anniversary Year. In accordance with Section 3.01(b) above, at all
reasonable times during the thirty (30) days immediately following the Seller’
receipt of such statement, the Sellers and the Sellers’ accountants (“Sellers’
Accountants”) shall be permitted to review the Purchaser’s and Purchaser’s
accountants (“Purchaser’s Accountants”) financial information and working papers
relating to the Certified Balance Sheets and Income Statements and the Purchaser
shall make

 

D-7

--------------------------------------------------------------------------------


 

available to the Sellers and the Sellers’ Accountants at reasonable times and on
reasonable advance notice the individuals responsible for the preparation of the
Certified Balance Sheets and Income Statements in order to respond to the
reasonable inquiries of the Sellers and the Sellers Accountants.

 

(b)           The Sellers shall notify the Purchaser in writing within thirty
(30) days after receiving each of the statements of determination for each
Anniversary Year if the Sellers and the Sellers’ Accountants disagree with any
amounts reflected on such statement of determination. The notice of disagreement
shall set forth in reasonable detail the reason for such dispute, the dollar
amounts involved and the Sellers and Sellers’ Accountants good faith estimate of
the applicable Earnout Payment. If the Sellers and the Sellers’ Accountants do
not deliver a notice of disagreement to the Purchaser within such thirty
(30)-day period, then the Purchaser’s statement of determination shall be deemed
to have been accepted by the Sellers and the Sellers’ Accountants and upon the
expiration of such thirty (30)-day period shall become final and binding. If the
Sellers do deliver a notice of disagreement, only those matters specified in
reasonable detail in such notice of disagreement shall be deemed to be in
dispute, and all other matters shall be final and binding.

 

(c)           During the thirty (30) days immediately following the delivery of
a notice of disagreement, the Sellers and the Sellers’ Accountants and the
Purchaser and the Purchaser’s Accountants, in good faith, shall seek to resolve
any differences that they may have with respect to any matter specified in such
notice of disagreement, and any resolution by them as to any such matter shall
be final and binding. If at the end of such thirty (30)-day period, the Sellers
and the Sellers’ Accountants and the Purchaser and the Purchaser’s Accountants
have been unable to agree upon all matters specified in such notice of
disagreement, then the Sellers and the Sellers’ Accountants and the Purchaser
and the Purchaser’s Accountants shall submit to an Independent Accounting Firm
for review and resolution any and all matters specified in the notice of
disagreement that remain in dispute. The Purchaser and the Sellers shall cause
the Independent Accounting Firm to make a final determination (which
determination shall be binding on the parties hereto) of the Earnout Payment for
the applicable Anniversary Year within thirty (30) days from such submission.
The cost of the Independent Accounting Firm’s review and determination shall be
shared equally by the Sellers and the Purchaser. During such thirty (30)-day
review, the Purchaser and the Sellers shall each make available to the
Independent Accounting Firm such individuals and such information, books and
records as may be reasonably required by the Independent Accounting Firm to make
its final determination.

 

Section 4                Characterization of Earnout Payments. All amounts paid
by the Purchaser with respect to Earnout pursuant to the Agreement shall, to the
extent permitted by applicable Law, be treated as adjustments to the Purchase
Price for all Tax purposes. Each of the Purchaser and the Sellers agree to
report, on their respective Tax Returns, the allocation of any Earnout
consistently (including any adjustment to an Earnout pursuant to this Exhibit
D).

 

Section 5                Covenants of MCRLP and the Purchaser Relating to the
Conduct of Business. Each of MCRLP and the Purchaser acknowledges that a
significant portion of the consideration for the Companies and the Subsidiaries
hereunder is to be satisfied by the AT&T Earnout Payment and the Earnout
Payments described in this Exhibit D. Accordingly, each of MCRLP and the
Purchaser, on the one hand, and the Sellers, on the other hand, covenant and

 

D-8

--------------------------------------------------------------------------------


 

agree to act in good faith to work with the others to prepare and implement a
Budget and Operating Plan for the Companies and the Subsidiaries for each
Anniversary Year (or, if agreed to by the Purchaser and the Sellers, fiscal
year) which shall set forth the manner in which the Business of the Companies
and the Subsidiaries is to be conducted. Each of MCRLP and the Purchaser further
covenants and agrees to manage the Companies and the Subsidiaries from the
Closing Date through the end of the Third Anniversary Year as a prudent owner
would manage the Companies and the Subsidiaries and to use its commercially
reasonable efforts to manage the Companies and the Subsidiaries in a manner
substantially as previously managed and in accordance with the Budget and
Operating Plan, subject to its overriding fiduciary duties to all of its and
MCRC’s equity owners.

 

MCRLP and the Purchaser hereby agree that they shall procure that MCRC (or any
of its Affiliates) shall not, and not cause the Purchaser, the Company or any of
the Subsidiaries to,  terminate or adversely amend, any property management,
facilities management, leasing, construction management or real estate brokerage
agreement or arrangement with respect to any property currently managed by the
Company and the Subsidiaries, absent a material breach of such agreement or
arrangement, other than an action taken in good faith in response to an action
initiated by the other party to such agreement or arrangement. If MCRC or any of
its Affiliates shall, or shall cause the Purchaser, the Company or any of the
Subsidiaries to, terminate or adversely amend any such agreement or arrangement,
MCRLP and the Purchaser agree that any income and corresponding expense that
would have been derived under any such agreement or arrangement prior to such
amendment or termination shall be included in the Purchaser’s calculation of
Gross Income and NOI as if such contract or arrangement were not so terminated
or adversely amended. The Sellers, MCRLP and the Purchaser also agree that the
schedule of management fees with respect to the Class B Properties (as defined
in the Real Estate Agreement) which are to be acquired as part of the Real
Estate Agreement specified in the related Amended and Restated Limited Liability
Company Agreement of Mack-Green-Gale LLC to be entered into upon the
consummation of the transactions contemplated by the Real Estate Agreement shall
not constitute such an adverse amendment or arrangement.

 

Furthermore, but subject to the fiduciary duty the Purchaser owes to its and
MCRC’s equity owners, each of MCRLP and the Purchaser hereby covenants and
agrees that from the Closing Date through the end of the Third Anniversary Year
it shall cause the Companies and their Subsidiaries:

 

(i)            to continue to solicit new clients and to service its existing
and new clients substantially in accordance with its long-standing service
expertise and practices, provided that the foregoing shall not prevent the
Purchaser from consolidating operations, taking actions intended to permit the
Purchaser to operate the Companies and the Subsidiaries in a more efficient
manner or taking actions intended to facilitate its tax requirements, including
MCRC’s status as a REIT;

 

(ii)           to continue to operate the Companies and the Subsidiaries as a
separate and distinct division, with a separate set of financial records, and
not to permit the Business to be discontinued, dissolved, transferred to a
non-affiliated third party or otherwise sold (through a sale of stock, sale of
assets, operation of merger or otherwise), unless the acquiring party expressly
agrees to be bound by the provisions of this Exhibit D;

 

D-9

--------------------------------------------------------------------------------


 

(iii)          to maintain records to allow for the calculations of AT&T Gross
Income, Gross Income and NOI that shall be complete and accurate in all material
respects, including, without limitation, not changing the accounting principles,
practices, policies and methodologies of the Companies or the Subsidiaries for
the Business for the purpose of the calculation of AT&T Gross Income, Gross
Income and NOI; and

 

(iv)          not to take any action or omit to take any action in connection
with the operation of the Business which would, or would reasonably be likely
to, reduce the amount of AT&T Gross Income, Gross Income and/or NOI or the
ability of the Seller to achieve the AT&T Earnout Payment or any Earnout
Payment.

 

Notwithstanding anything contained herein to the contrary, the Purchaser shall
be entitled to take any action or omit to take any action in connection with the
operation of the Business which would, or would reasonably be likely to, reduce
the amount of AT&T Gross Income, Gross Income and/or NOI or the ability of the
Seller to achieve the AT&T Earnout Payment or any Earnout Payment so long as (i)
such action or omission is in the ordinary course of the Business and consistent
with the Budget and Operating Plan and the primary purpose of such action or
omission is not to reduce AT&T Gross Income, Gross Income or NOI or the ability
of the Seller to achieve the AT&T Earnout Payment or any Earnout Payment or (ii)
if after such action or omission is taken, the Purchaser shall promptly deliver
to the Sellers a written proposal to adjust the calculation of Gross Income and
NOI, so that achieving the AT&T Earnout Payment or each Earnout Payment will not
be less likely due to such action or omission (an “Adjustment Proposal”).

 

If the Purchaser shall deliver to the Sellers an Adjustment Proposal, the
Sellers shall, within thirty (30) days after receiving an Adjustment Proposal,
either (i) deliver a written notice to the Purchaser agreeing to such Adjustment
Proposal (an “Acceptance Notice”) or (ii) deliver a written notice to the
Purchaser that the Sellers object to the Adjustment Proposal (an “Objection
Notice”). If the Sellers deliver an Acceptance Notice or fail to deliver a
timely Objection Notice, then the Adjustment Proposal shall be deemed to be
accepted by the Sellers and final, binding and conclusive upon the Purchaser and
the Sellers. If the Sellers shall timely deliver an Objection Notice, then the
Purchaser and the Sellers shall negotiate, in good faith, for a period of thirty
(30) days (the “Negotiation Period”), an adjustment to the calculation of Gross
Income and/or NOI, as necessary, so that achieving the AT&T Earnout Payment or
each Earnout Payment will not be less likely due to such action or omission. Any
resolution reached by the Sellers and the Purchaser shall be final, binding and
conclusive upon the Sellers and the Purchaser.

 

If the Negotiation Period shall have expired without the full resolution of all
matters regarding the Adjustment Proposal, then the parties shall submit all
unresolved issues for resolution to an Independent Accounting Firm, which shall,
within thirty (30) days after such submission, determine and report to the
Sellers and the Purchaser upon such remaining disputed items, and such report
shall be final, binding and conclusive on the Sellers and the Purchaser. The
fees and disbursements of the Independent Accounting Firm’s review and
determination shall be shared equally by the Sellers and the Purchaser.

 

D-10

--------------------------------------------------------------------------------


 

Section 6                Confidentiality. Each of the parties hereto hereby
expressly acknowledge and agree that the material terms of this Exhibit D
(including, without limitation, any amounts payable hereunder) constitute
Confidential Information, and are subject, in all respect to the confidentiality
provisions contained in Section 5.03 of the Agreement.

 

D-11

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF ASSIGNMENT OF MEMBERSHIP INTERESTS

 

FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which are
hereby acknowledged,                                     (“Assignor”), owner of
an interest in                                           , a Delaware limited
liability company (the “Company”), hereby assigns, transfers, sells and conveys
to Mack-Cali Realty Acquisition Corp., (“Assignee”), a Delaware corporation, all
of such legal and beneficial right, title and interest in and to the Company,
including, without limitation, all right, title and interest of Assignor in and
to the assets of the Company and the right to receive distributions of money,
profits and other assets from the Company, presently existing or hereafter at
any time arising or accruing (such right, title and interest are hereinafter
collectively referred to as the “Membership Interest”).

 

TO HAVE AND HOLD the same unto Assignee, its successors and assigns, forever.

 

This Assignment is made without representation or warranty by Assignor to
Assignee and without recourse to Assignor. Upon the execution and delivery
hereof, Assignee assumes all obligations in respect of the Membership Interest.

 

Executed: as of                                     , 2006

 

 

ASSIGNOR:

 

 


 


[NAME OF ENTITY]


 


 


 


BY:


 


 

 

 

Name:

 

 

Title:

 

 

 

ASSIGNEE:

 

 

 

MACK-CALI REALTY ACQUISITION CORP.

 

 


 


BY:


 


 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


EXHIBIT F

 

STANLEY C. GALE ADVISOR TERMS AND CONDITIONS

 

For a period of three (3) years from the date of the Agreement, Mr. Stanley C.
Gale shall serve as an advisor, holding the title of non-Executive Vice
Chairman, to Mack-Cali Realty Acquisition Corp.’s real property service company
(the “Service Business”) and shall, at reasonable times and on reasonable
notice, perform the functions requested by the Chief Executive Officer of
Mack-Cali Realty Corporation, which shall include: (i) attending meetings
related to the Service Business (including meetings with customers, potential
customers, institutions and other third parties) and (ii) meeting regularly with
Mark Yeager, department leaders and other staff.

 

Mr. Gale shall undertake to perform such functions to advance and preserve the
Business and the goodwill of the Business.

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

CERTIFICATE OF NON-FOREIGN STATUS

 

Section 1445 of the Internal Revenue Code of 1986, as amended (the “Code”),
provides that a transferee of a U.S. real property interest must withhold tax if
the transferor is a foreign person or entity. In connection with the
contribution by [SELLER] (“Seller”) to Mack-Cali Realty, L.P. (“MCRLP”) of the
Seller’s indirect interest in certain U.S. real property, and to inform MCRLP
that withholding of tax is not required upon the disposition of such interest by
Seller, Seller hereby certifies the following:

 

1.             Seller is not a foreign person or entity (as those terms are
defined in the Code and Treasury Regulations).

 

2.             The address of Seller is:

 

                                                      

                                                      

3.             Seller understands that this certification may be disclosed to
the Internal Revenue Service by MCRLP.

 

I declare that I have examined this certification and to the best of my
knowledge and belief it is true, correct and complete.

 

Dated: As of                                      , 2006

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

NON-PORTFOLIO REAL PROPERTY INTERESTS

 

 

 

Size
(SF)

 

Value per
SF

 

Value

 

TGC
Interest

 

Current TGC
Cost/Value (a)

 

Partner

 

3 Campus Dr.

 

122,000

 

$

35.00

 

$

4,270,000

 

50.0(b

)%

$

2,135,000

(b)

Landis 50%
Morgan Stanley 25%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Center of Morris County:

 

 

 

 

 

 

 

 

 

 

 

 

 

100 Kimball

 

175,000

 

$

68.57

 

 

 

8.3

%

$

991,654

 

JPM 75%
Hampshire 16.7%

 

One Jefferson

 

100,000

 

$

40.00

 

 

 

8.3

%

$

402,501

 

JPM 75%
Hampshire 16.7%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

12 Vreeland

 

139,750

 

$

180.00

 

$

25,155,000

 

50.0

%(c)

$

6,920,991

 

S&K 50%

 

($11,313,017 million of debt in place)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Princeton Forrestal Village

 

550,000

 

 

 

 

 

10.0

%

$

1,774,500

 

GE 80%
Witmondt 5%
Mandelbaum 5%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Offices at Bedminster

 

190,000

 

 

 

 

 

10.6

%

TBD

 

TBD

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

One Newark Center

 

419,000

 

 

 

 

 

TBD

 

TBD

 

Praedium

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Belmar—Redevelopment Rights

 

 

 

 

 

 

 

Generally 100% Hunt-50% DiFeo-85%

 

$

1,373,840

 

TBD

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Newark Transit Village

 

 

 

 

 

 

 

50

%

$

551,864

 

Ivor Braka

 

 

--------------------------------------------------------------------------------

(a)          Subject to change if additional TGC capital contributions are made.
Such TGC capital contributions shall not exceed $500,000 in the aggregate
without the prior consent of Purchaser, such consent not to be unreasonably
withheld or delayed.

(b)         After payment of $915,000 to Morgan Stanley  for its 25% interest to
be deducted from current TGC Cost/Value.

(c)          Subject to receiving the consents of the other members in GW
Vreeland.

 

--------------------------------------------------------------------------------